
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1


THE VILLAGE AT CHANDLER FASHION CENTER

FUNDAMENTAL LEASE PROVISIONS


Article 1—FUNDAMENTAL PROVISIONS

Date:   August 6, 2001
Landlord:
 
TWC-CHANDLER, L.L.C.,
an Arizona limited liability company
Tenant:
 
CHICAGO PIZZA & BREWERY, INC.,
a California corporation
Tenant's Trade Name:
 
BJ'S RESTAURANT & BREWERY
Tenant's Address for Notice Purposes:
 
16162 Beach Boulevard, Suite 100
Huntington Beach, California 92647
Address of Premises:
 
3155 West Chandler Boulevard
Suite No. 1
Chandler, Arizona 85226
Space Number:
 
V-112
Floor Area of Premises:
 
Eight Thousand Seven Hundred Seventy-Three (8,773) square feet.
Patio Area:
 
Landlord and Tenant hereby agree that Tenant shall have the right to use the
Patio Area (as "Patio Area" is generally depicted on Exhibit "B-1" hereto) for
purposes of an outdoor patio area in connection with the Only Permitted Use
specified hereunder, subject to the following:
 
 
(i) The Patio Area shall be railed and constructed (at Tenant's sole cost and
expense) in accordance with plans and specifications therefor first approved by
Landlord;
 
 
(ii) The obtaining by Tenant of insurance coverage (equivalent to that contained
in the Lease with respect to the Premises) for the Patio Area so that the same
will, in effect, for all purposes under Article 7 (including without limitation
the indemnification of Landlord by Tenant), be deemed to be part of the Premises
as to such insurance coverage;

1

--------------------------------------------------------------------------------


 
 
(iii) At all times and at its sole cost and expense, Tenant shall be responsible
for keeping said Patio Area in a safe, clean and sightly condition. Tenant's
responsibility in this regard shall be in addition to all of its rental and
other obligations under the Lease but the use of said Patio Area by Tenant shall
not increase the rental or Other Charges paid by Tenant to Landlord under this
Lease;
 
 
(iv) Said Patio Area shall only be used for customer seating, eating and
drinking; provided, however, no furniture, fixtures or equipment shall be
placed, used, or installed in the Patio Area without Landlord's prior consent
and approval, which consent and approval shall not be unreasonably withheld or
delayed, and provided further that all such items, at Tenant's expense, shall be
kept in good order and repair and/or replaced from time to time as Landlord
shall reasonably determine; and
 
 
(v) Any failure by Tenant to comply with any of the above-stated conditions
shall be deemed a default under the Lease subjecting Tenant to any and all of
Landlord's rights and remedies (whether hereunder or at law or in equity) as if
the Patio Area were part of the Premises; provided, however, any such default
shall be subject to the notice and cure provisions of Article 14 hereof relative
to defaults.
 
 
Tenant expressly covenants and agrees that, as to the Patio Area, it shall
indemnify Landlord (as "Landlord" is defined in Section 7.1 of this Lease), in
accordance with all of the provisions of said Section 7.1, as if the Patio Area
were part of the Premises for all purposes under this Lease.
Landlord's Address
For Notice Purposes:
 
3111 West Chandler Boulevard
Suite No. 2142
Chandler, Arizona 85226
 
 
With a copy to Landlord at:
11411 North Tatum Boulevard
Phoenix, Arizona 85028
 
 
Attn: Leasing Department
Landlord's Address For
Rental Payments:
 
Post Office Box 53290
Phoenix, Arizona 85072-3290

2

--------------------------------------------------------------------------------


Lease Term:
 
Ten (10) Lease Years, but in any event expiring on December 31, 2011. See
Article 2.
Option to Extend (if any):
 
Two (2), Five (5) year options. See Rider.

RENTAL: (See Article 3)

 
  Minimum Annual Rent

--------------------------------------------------------------------------------

   
   
 
  Percentage Rent Rate

--------------------------------------------------------------------------------

  Percentage Rent Sales Level (Annual)

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

  Annual

--------------------------------------------------------------------------------

  Monthly

--------------------------------------------------------------------------------

Rental Commencement Date as specified in Section 2.2 through 12/31/2006   $
236,871.00   $ 19,739.25   6 % $ 3,947,850.00    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

01/01/2007 through 12/31/2011   $ 263,190.00   $ 21,932.50   6 % $ 4,386,500.00
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


OPTION TO EXTEND:
 
 
 
 
 
 
 
 
 
 
  01/01/2012 through 12/31/2016   $ 289,509.00   $ 24,125.75   6 % $
4,825,150.00
01/01/2017 through 12/31/2021
 
$
315,828.00
 
$
26,319.00
 
6
%
$
5,263,800.00    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Theatre Opening Co-Tenancy (Half Rent). Notwithstanding the Minimum Annual Rent
provisions of this Lease to the contrary, provided Tenant opens for business by
the date Tenant is required to open for business pursuant to Section 2.4 of this
Lease (the "Required Opening Date"), then, for the period commencing as of the
date Tenant opens for business and continuing until the date that Harkins Cinema
(or its successors, assigns or a comparable replacement tenant) first opens for
business (the "Opening Co-Tenancy Requirement"), hereinafter a "Half Rent
Period," Tenant's monthly Minimum Annual Rent shall be reduced by one-half (2),
prorated for any partial month at the beginning or end of said Half Rent Period.
During any Half Rent Period, the Lease Term shall continue, and all Other
Charges (as "Other Charges" are defined in Section 3.12 hereof), tied directly
or indirectly to the Rental Commencement Date shall nevertheless commence to
accrue and/or, as the case may be, be due and payable as of the date the Half
Rent Period commences hereunder. Tenant hereby expressly reaffirms that during
any Half Rent Period, it shall continue to remain open for business and be fully
operational in the Premises in accordance with all of the terms and provisions
of the Lease therefor and further expressly reaffirms that, as of the date said
Opening Co-Tenancy Requirement is first met following the date hereof, the
foregoing Half Rent provisions shall thereupon automatically become forever null
and void and of no further force or effect. Following any Half Rent Period,
Regular Rent (as "Regular Rent" is defined hereinbelow) shall be payable
hereunder. If Tenant fails to open for business by the Required Opening Date,
then the Half Rent provisions set forth in this paragraph shall automatically
become null and void and shall no longer apply.

3

--------------------------------------------------------------------------------

    For purposes of the Half Rent provisions only, the term "Regular Rent" shall
mean Minimum Annual Rent, Percentage Rent and Other Charges, collectively,
without reference to any Half Rent provisions set forth herein, except that for
purposes of determining the amount of Percentage Rent due as part of Regular
Rent for any given Lease Year, the Net Sales of Tenant made during such Lease
Year while any Half Rent Period was in effect shall be included as part of
Tenant's Net Sales in determining Percentage Rent for such Lease Year.

Common Area Expense(s):   $6.00 per square foot annually. Subject to adjustment
as set forth in Section 4.5.
Taxes & Insurance Expenses:
 
$2.50 to $3.00 per square foot annually (initial estimate). See Article 3.
Marketing Charge:
 
$1.00 per square foot annually. Subject to adjustment as set forth in Article
26.
Initial Opening Special Assessment:
 
$1.00 per square foot (one-time charge).
See Section 26.4.
Security Deposit:
 
Waived.
Guarantor:
 
None.
Only Permitted Use:
 
The operation of a full-service, sit-down restaurant having an on-site brewery
operation serving lunch and dinner substantially in accordance with the menu
attached hereto and made a part hereof as Exhibit "F". Landlord acknowledges
that Tenant may make changes to said menu items provided that no such change
substantially alters or deviates in type or quality from the menu items and
cuisine type described on Exhibit "F"; provided, however, in no event shall
Tenant's menu include any sushi, nor shall Tenant be permitted to offer (i) more
than three (3) varieties of cheesecake or more than nine (9) varieties of
dessert items (whether or not including cheesecake, but excluding ice cream and
frozen dessert items) at any given time. Landlord further acknowledges that
Tenant may sell alcoholic beverages for on-Premises consumption in connection
with and as an integral portion of said restaurant-brewery operation.

    Each reference in this lease agreement (the "Lease") to any of the
Fundamental Lease Provisions contained in this Article 1 shall be construed to
incorporate all of the terms provided under each such Fundamental Lease
Provision. Each of the Exhibits referred to in this Lease and attached hereto
shall be deemed to be incorporated into and made a part of this Lease.

4

--------------------------------------------------------------------------------




TABLE OF CONTENTS
THE VILLAGE AT CHANDLER FASHION CENTER


Article 1—FUNDAMENTAL PROVISIONS   1 Article 2—LEASE TERM   6 Article 3—RENTAL  
8 Article 4—COMMON AREAS/COMMON AREA EXPENSES   13 Article 5—USE AND OPERATION  
17 Article 6—UTILITIES SERVICES   19
Article 7—INDEMNITY—INSURANCE—RELEASE—WAIVER OF SUBROGATION   22 Article 8—SIGNS
  25 Article 9—MAINTENANCE AND SANITATION   26 Article 10—ALTERATION, REPAIR AND
LIENS   27 Article 11—FIXTURES AND PERSONAL PROPERTY   28 Article 12—ASSIGNMENT
AND SUBLETTING   29 Article 13—DAMAGE OR DESTRUCTION   31 Article 14—DEFAULTS;
REMEDIES   32 Article 15—DEFAULT BY LANDLORD   35 Article 16—ATTORNEYS' FEES  
35 Article 17—EMINENT DOMAIN   35 Article 18—SUBORDINATION & ATTORNMENT   36
Article 19—SURRENDER OF PREMISES   37 Article 20—HOLDING OVER   38
Article 22—TITLE OF LANDLORD   38 Article 23—NOTICES   38 Article 24—SALE OF
PREMISES BY LANDLORD OR RE-LEASING   38 Article 26—ADVERTISING AND MARKETING  
39 Article 27—EXCULPATION   40 Article 28—GRANT OF EASEMENTS   40
Article 29—PARTIAL INVALIDITY   40 Article 30—ESTOPPEL CERTIFICATE   40
Article 31—NO DEDICATION   41 Article 32—LATE PAYMENT CHARGE   41
Article 33—MISCELLANEOUS PROVISIONS   41

Exhibit "A"—General Site Plan
Exhibit "B"—Location of the Premises
Exhibit "B-1"—Location of Patio Area
Exhibit "C"—Landlord's Work and Tenant's Work
Exhibit "C-1"—Tenant Allowance
Exhibit "D"—Sign Criteria
Exhibit "E"—Tenant's Certificate
Exhibit "F" -Tenant's Menu
Option to Extend
Remodel Addendum

5

--------------------------------------------------------------------------------



    FOR AND IN CONSIDERATION of the rent hereinafter reserved and upon the
covenants and conditions hereof, Landlord does hereby lease to Tenant the
Premises in the Shopping Center as specified in the Fundamental Lease
Provisions. Exhibit "A" attached hereto and made a part hereof depicts the
entire Shopping Center, which Shopping Center is an outdoor "village" area
which, for purposes of this Lease, is separate from but otherwise a part of, and
located within the boundaries of, an integrated regional shopping mall to be
known as "Chandler Fashion Center" in the City of Chandler, County of Maricopa,
State of Arizona. Exhibit "B" attached hereto and made a part hereof further
depicts the location of the commercial space referred to herein as the
"Premises." Tenant hereby acknowledges and agrees that the Premises shall not
include, and Tenant shall have no rights with respect to, the land beneath or
the air above the Premises or any improvements below floor slab level or above
the interior surface of the ceiling of the Premises or outside the interior
surface of the demising walls of the Premises, Landlord expressly reserving unto
itself the sole and exclusive right to use and to determine the use of all
roofs, exterior walls and all other surfaces and spaces not included within the
Premises. Tenant hereby further acknowledges and agrees that Exhibits "A" and
"B" are tentative and shall not be deemed a warranty, representation or
agreement on the part of Landlord that the Shopping Center will be or will
continue to be exactly as indicated on said Exhibits, it being expressly
understood by Tenant that shopping centers are at times expanded, renovated
and/or reconfigured by the removal of existing or the addition of new or
reconfigured buildings, improvements or structures including multi-level, decked
or subsurface parking structures. Tenant further acknowledges that Landlord in
its sole discretion may from time to time expand, renovate and/or reconfigure
the Shopping Center as the same may exist from time to time and, in connection
therewith or in addition thereto, as the case may be, from time to time without
limitation: (a) change the shape, size, location, number and/or extent of any
improvements, buildings, structures, pads, pad areas, open areas, patio areas,
hallways, entrances, exits, parking and/or parking areas relative to any portion
of the Shopping Center; (b) modify, eliminate and/or add any mechanical systems,
such as plumbing, electrical, escalators, elevators and/or air conditioning,
heating and ventilating systems, and any exterior window glass and/or facades;
(c) vary the position of lease lines with respect to some but not necessarily
all tenants; (d) modify, eliminate and/or add any buildings, improvements and/or
structures to the Common Areas (as "Common Areas" is hereinafter defined in
Section 4.1) and/or any other portion of the Shopping Center and/or make any
other changes, additions and/or deletions in any way affecting the same as
Landlord may elect from time to time, including without limitation, additions to
and/or deletions from the land comprising the Common Areas and/or any other
portion of the Shopping Center. Notwithstanding anything to the contrary
contained in this Lease, Tenant shall have no right to seek damages or to cancel
or terminate this Lease because of any proposed changes, expansion, renovation
or reconfiguration of the Shopping Center nor shall Tenant have the right to
restrict, inhibit or prohibit any such changes, expansion, renovation or
reconfiguration nor preclude access to the Premises by Landlord or its employees
or contractors in connection therewith; provided, however, subject to Landlord's
right to relocate Tenant as provided in Article 21, Landlord shall not change
the size or location of the Premises without Tenant's consent. For purposes of
this Lease, a "Major User" shall mean any tenant or occupant in the Shopping
Center individually occupying as a single user ten thousand (10,000) or more
square feet of Floor Area. In the event the Premises have been previously
occupied, Tenant hereby acknowledges that Tenant has inspected the Premises, is
familiar with its condition and accepts the same "as is" and in its present
condition, and Landlord shall not be obligated to do any further construction
work or to make any repairs or additional improvements in or to the Premises,
Tenant further hereby acknowledging that "Landlord's Work" as described in
Exhibit "C" has heretofore been completed.

Article 2—LEASE TERM

    2.1 Commencement of Term/Delivery of Possession.  The term of this Lease
("Term") shall begin on the earlier of (i) the date when Landlord delivers
possession of the Premises to Tenant pursuant to

6

--------------------------------------------------------------------------------

this Section 2.1 or (ii) the date when Tenant first enters the Premises for the
purpose of performing any of Tenant's Work as described in Exhibit "C," and
shall continue until the Rental Commencement Date specified in Section 2.2 of
this Article and thereafter for the number of Lease Years set forth in Article 1
above unless sooner terminated as hereinafter provided. Unless otherwise
specifically stated in this Lease, the "Term" of this Lease shall include the
original Term and any extension, renewal or holdover thereof. Landlord agrees to
deliver to Tenant, and Tenant agrees to accept from Landlord, possession of the
Premises forthwith upon notice from Landlord that the Premises are available for
occupancy by Tenant. Such notice, in any case where Landlord is required to do
work in the Premises, shall be deemed the equivalent of notice from Landlord
that Landlord's Work in the Premises has been substantially completed in
accordance with said Exhibit "C" to the extent that Tenant's contractor may
commence the construction of Tenant's Work as described in Exhibit "C," which
shall be conclusive and binding upon the parties hereto, it being expressly
understood and agreed that Landlord may not install or complete all items of
Landlord's Work until Tenant has commenced construction of Tenant's Work and
completed portions thereof to the point where Landlord may reenter the Premises
and complete all items of Landlord's Work. In the event such notice is given to
Tenant prior to the date of this Lease set forth in Article 1, or in the event
Tenant has otherwise prior to the date of this Lease entered the Premises for
purposes of performing any of Tenant's Work as described in Exhibit "C," then
such notice or entry, upon execution and delivery of this Lease by and between
Landlord and Tenant, shall for all purposes hereunder be deemed to be effective
retroactive to the date Landlord actually gave Tenant such notice or the date of
such actual entry, as the case may be, even though such date precedes said date
of this Lease set forth in Article 1. In the event Tenant has, at any time prior
to or in lieu of such notice, entered the Premises for purposes of performing
any of Tenant's Work as described in Exhibit "C," such event shall be deemed the
equivalent that Landlord has delivered and Tenant has accepted possession of the
Premises as of the date of such entry, notwithstanding anything to the contrary
set forth elsewhere in this Lease. Provided Tenant on or before the later of
(i) August 23, 2001, or (ii) the date of the first city council meeting
subsequent to August 1, 2001, held by the City of Chandler, Arizona (hereafter
the later of (i) or (ii) shall sometimes be referred to as the "Triggering
Date"), acting in good faith and using commercially reasonable efforts and due
diligence, has not been able to obtain from the applicable government authority
a license to sell alcoholic beverages at the Premises ("the Liquor License"),
then, in such event, Tenant shall have the right and option, exercisable by
giving notice thereof to Landlord only within the fifteen (15) day period
immediately following the Triggering Date, to terminate this Lease, whereupon
this Lease shall terminate and neither party shall have any liability hereunder
and this Lease shall end and be of no further force or effect. The failure to
deliver the termination notice within said fifteen (15) day period shall render
such termination rights of Tenant inoperative and void. In connection with
applying for and obtaining said Liquor License, Landlord agrees to cooperate
with Tenant in obtaining said Liquor License, and Tenant shall bear the cost of
all fees, charges and expenses related thereto. If delivery of possession of the
Premises to Tenant shall not have occurred within three (3) years after the date
hereof, then this Lease shall automatically terminate and become null and void
without further notice and neither party shall have any liability or obligation
to the other hereunder.

    2.2 Commencement of Rent.  The "Rental Commencement Date" as used in this
Lease shall mean the earlier of (i) the date Tenant commences to do business on
the Premises, or (ii) the later of (a) the Grand Opening Date (which "Grand
Opening Date" shall, for purposes of this Section 2.2, be deemed to be
October 18, 2001, or such later date as Landlord may hereafter designate from
time to time as the date upon which the grand opening of the Shopping Center is
then reasonably anticipated to occur), or (b) the expiration of one hundred
fifty (150) days following the date Landlord delivers possession of the Premises
to Tenant.

    2.3 Tenant's Certificate.  Within fifteen (15) days following request in
writing by Landlord, Tenant will execute and deliver to Landlord a certificate
substantially in the form of Exhibit "E" attached hereto confirming the Rental
Commencement Date. Failure to execute and deliver to

7

--------------------------------------------------------------------------------

Landlord such certificate shall constitute acceptance and acknowledgment by
Tenant that the Rental Commencement Date set forth in Landlord's request for
confirmation thereof is true and correct, without exception.

    2.4 Tenant's Work/Opening for Business.  Upon delivery of possession of the
Premises, Tenant agrees, at its sole cost and expense, to commence and complete
"Tenant's Work" as described in Exhibit "C" and open for business not later than
the Rental Commencement Date specified in Section 2.2 of this Article.

    2.5 Lease Year.  As used in this Lease, "Lease Year" shall mean each period
of twelve (12) consecutive months commencing on each January 1st and ending at
midnight on the immediately succeeding December 31st (i.e., a full twelve-month
calendar year), except that the first Lease Year at the beginning of the Term
shall begin on the Rental Commencement Date and shall end at midnight on
December 31, 2002, in which event the first Lease Year may be longer or shorter
than a full twelve-month calendar year. Any Lease Year which for any reason is
shorter than a full twelve-month calendar year may sometimes be referred to
herein as a "partial" Lease Year. For purposes of determining and paying all
recurring Other Charges hereunder (as "Other Charges" is hereinafter defined in
Section 3.12), a "Lease Year," notwithstanding anything to the contrary
contained in this Lease, shall mean a full twelve-month calendar year, prorated
for any partial Lease Year.

Article 3—RENTAL

    3.1 Minimum Annual Rent.  Tenant agrees to pay to Landlord for the use and
occupancy of the Premises, at the times and in the manner hereinafter provided,
the Minimum Annual Rent specified in Article 1 above as the same may be adjusted
from time to time as provided therein and elsewhere in this Lease. Minimum
Annual Rent shall be payable in advance in twelve (12) equal monthly
installments on the first day of each calendar month, without recoupment,
setoff, deduction or demand of any kind, commencing upon the Rental Commencement
Date; however, in the event the first or last Lease Year should be shorter or
longer than twelve (12) months, the Minimum Annual Rent for the first or last
Lease Year, as the case may be, shall be adjusted on the basis of the number of
full calendar months in such Lease Year, plus any additional days as hereinafter
provided in this paragraph. If the Rental Commencement Date falls on a day of
the month other than the first day of such month, then the rental for the first
fractional month shall be prorated on the basis of a thirty (30) day month. All
other payments required to be made under the terms of this Lease which require
proration on a time basis shall be prorated on the same basis.

    3.2 Minimum Annual Rent Adjustment.  The Minimum Annual Rent shall be
adjusted from time to time as provided in the rental table set forth in
Article 1 of this Lease, and further adjusted as otherwise specifically provided
in this Lease.

    3.3 Percentage Rent.  During each Lease Year, in addition to Minimum Annual
Rent and Other Charges (and other forms of rental, if applicable), Tenant shall
pay Percentage Rent to Landlord. In any given Lease Year, Percentage Rent shall
be due and payable monthly, in arrears, without recoupment, setoff, deduction or
demand of any kind, on or before the fifteenth (15th) day of each and every
month commencing on or before the fifteenth (15th) day of the month immediately
succeeding the month in which Tenant's Percentage Rent Sales Level as set forth
in Article 1 is first exceeded. As and for said month and each month thereafter
during each Lease Year, the Percentage Rent due and payable shall be an amount
equal to the product obtained by multiplying the amount by which Tenant's total
Net Sales as of each such Percentage Rent date exceeds its Percentage Rent Sales
Level times the Percentage Rent Rate as set forth in Article 1, and then
deducting from such product the amount of any Percentage Rent previously paid by
Tenant during said Lease Year. For purposes of paying Percentage Rent hereunder,
Tenant's Percentage Rent Sales Level shall be proportionately decreased or
increased, as the case may be, for any Lease Year during the Term which is
shorter or longer than

8

--------------------------------------------------------------------------------

twelve (12) full calendar months. Tenant covenants and agrees to use its best
efforts to maximize its Net Sales at the Premises. Notwithstanding any provision
of this Lease to the contrary, in addition to any and all other rights and
remedies of Landlord whether hereunder or at law or in equity, for each day that
the Premises is not open during the hours that the Shopping Center is open to
the public, whether or not any such closure has been consented to by Landlord,
Tenant's Percentage Rent Sales Level shall be reduced by one-three hundred
sixtieth (1/360). If Tenant shall fail to pay Percentage Rent in an amount equal
to at least twenty-five percent (25%) of the Minimum Annual Rent payable
pursuant to this Article in the third (3rd) Lease Year of the Term, then
Landlord may elect to terminate this Lease by notice to Tenant given within six
(6) months after the end of said third (3rd) Lease Year and this Lease shall
terminate ninety (90) days after the date of such notice. Tenant may render such
notice of termination inoperative if Tenant shall, within thirty (30) days after
the date of such notice, agree in writing to increase the then established
Minimum Annual Rent payable for the fourth (4th) Lease Year and for each Lease
Year thereafter for the balance of the Term (including also all extensions
thereto) by an amount equal to twenty-five percent (25%) of said Minimum Annual
Rent theretofore established.

    3.4 Statement of Net Sales.  Tenant agrees to furnish or cause to be
furnished to Landlord within fifteen (15) days after the close of each calendar
month a statement of the monthly Gross Sales and Net Sales of Tenant and a
cumulative statement thereof from the beginning of the then current Lease Year.
Such statements shall be certified as an accurate accounting of such Gross Sales
and Net Sales by an authorized representative of Tenant. Tenant shall record at
the time of each transaction, in the presence of the customer, all receipts from
sales or other transactions, whether cash or credit, and maintain as part of
such record a cumulative total and which shall number consecutive purchases. In
addition, Tenant shall telephonically deliver to Landlord daily, upon Landlord's
request therefor, a statement of each day's unaudited Gross Sales; provided that
such telephonic statements shall only be used for mall management and marketing
purposes (such as determining the success of certain promotional events
occurring from time-to-time in the Shopping Center), shall be kept confidential
by Landlord, and shall not be used in connection with any audit conducted by
Landlord. Tenant shall keep full and accurate books and accounts of record which
shall include all pertinent original sales records of Tenant relating to
Tenant's Gross Sales and Net Sales (including also the Gross Sales and Net Sales
of any and all subtenants, licensees and concessionaires). Pertinent original
sales records shall be separately maintained for the Premises and shall include:
(1) daily dated receipts of all sales; (2) serially numbered sales slips;
(3) the originals of all mail orders at and to the Premises; (4) the original
records of all orders at and to the Premises accepted by means of electronic,
telephonic, video, computer or other electronic or other technology based system
whether existing now or developed in the future; (5) settlement report sheets of
transactions with sub-tenants, concessionaires and licensees; (6) the original
records showing that merchandise returned by customers was purchased at the
Premises by such customers; (7) memorandum receipts or other records of
merchandise taken out on approval; (8) Tenant's bank accounts (separate bank
account[s] shall be maintained for receipts from the Premises and no receipts
and/or refunds from any other source shall be deposited in such account[s]);
(9) daily and/or weekly transaction reports; and (10) such other sales records
(including, without limitation, all computer-generated records containing or
representing in any manner any of the foregoing), if any, which would normally
be examined by an independent certified public accountant pursuant to accepted
auditing standards in performing an audit of Tenant's sales. Such books,
receipts and records shall be kept for a period of three (3) years following
delivery to Landlord of the cumulative year-end statement for such Lease Year
and shall be available for inspection and audit by Landlord or its
representatives at all times during regular business hours. In addition, upon
request of Landlord, Tenant agrees to furnish to Landlord a copy of Tenant's
sales tax return (State and Local Sales and Use Tax Return). The receipt by
Landlord of any statement or any payment of Percentage Rent for any period shall
not be binding upon Landlord as to the accuracy of such statement or payment. At
any time within three (3) years of receipt of any such statements, Landlord
shall be

9

--------------------------------------------------------------------------------

entitled to an independent audit of such Net Sales, to be conducted either by
Landlord or an accountant to be designated by Landlord. Such audit shall be
limited to items necessary to a determination of Tenant's Net Sales, as
hereinafter defined, and shall be conducted during normal business hours at the
Premises, unless Tenant shall operate its business at additional locations, in
which case such audit shall be conducted at the principal place of business of
Tenant. If it shall be determined as a result of such audit that there has been
a deficiency in the payment of Percentage Rent, such deficiency shall become
immediately due and payable with interest at twelve percent (12%) per annum from
the date when said payment should have been made. In addition, if Tenant's
statement for the pertinent Lease Year shall be found to have understated Net
Sales by more than three percent (3%), and Landlord is entitled to any
additional Percentage Rent as a result of such understatement, Tenant shall pay
to Landlord all reasonable costs and expenses which may be incurred by Landlord
in determining and collecting the understatement or underpayment. If such audit
shows that Tenant has failed to maintain the books of account and records
required by this Article so that Landlord is unable to verify the accuracy of
any of the foregoing statements, or if any of said statements should be found to
have understated Net Sales by more than five percent (5%), Landlord may elect
upon ten (10) days' notice to Tenant to either (a) increase Tenant's Minimum
Annual Rent for any such Lease Year by fifty percent (50%), such increased
amount thereupon being payable to Landlord without further demand (however the
same shall not be considered as additional Minimum Annual Rent for purposes of
computing Percentage Rent hereunder), or (b) cancel and terminate this Lease.
The rights and remedies granted Landlord under this Section 3.4 are expressly in
addition to any and all other rights and remedies of Landlord whether hereunder
or at law or in equity.

    3.5 Definition of "Gross Sales" and "Net Sales".  As used in this Lease,
"Net Sales" of Tenant is defined as the aggregate gross selling and/or leasing
price of all merchandise or services sold, exchanged, traded, licensed, leased
(any lease of merchandise shall be treated as a sale in the month in which made
for a price equal to the total rent payable during the Term) or otherwise
rendered upon or from the Premises by Tenant, its subtenants, licensees and
concessionaires, without reserve, deduction or offset of any kind for trade-ins
(including also allowances in excess of the retail value of trade-ins) or for
returns of merchandise not originally purchased from and delivered to the
customer at the Premises, whether for cash or on credit, whether collected or
not, whether occurring or arising as a result of solicitation off the Premises,
and whether made by store personnel or by vending or similar machines (if such
machines are permitted hereunder) or by or through any electronic means or other
devices or systems, herein sometimes called "Gross Sales," excepting therefrom
the following:

    (a) The selling price of all merchandise returned by customers and accepted
for full credit or the amount of discounts and allowances made thereon, but only
if the selling price of such merchandise was previously included in Gross Sales
and further provided that all such credits, discounts and allowances issued or
otherwise given to customers shall be again included in Gross Sales when used or
redeemed for merchandise;

    (b) Goods returned to sources or transferred to another store or warehouse
owned or leased by or affiliated with Tenant when such return or transfer is not
related to a sale of merchandise made from or at the Premises;

    (c) Sums and credits received in the settlement of claims for loss of or
damage to merchandise located within the Premises;

    (d) Cash refunds made to customers in the ordinary course of business for
unsatisfactory or defective merchandise originally purchased from and delivered
to the customer at the Premises;

    (e) Interest, service or sales carrying charges or other charges, however
denominated, paid by customers for extension of credit on sales where not
included in the merchandise sales price, but not charges or expenses in
connection with credit cards or bank cards (or other similar devices or systems
now or hereafter developed), whether paid by the customer or by Tenant;

10

--------------------------------------------------------------------------------

    (f) Sales taxes, so-called luxury taxes, excise taxes, gross receipts taxes
and other similar taxes now or hereafter imposed upon the sale of merchandise or
services made from or at the Premises, but only if collected separately from the
selling price of merchandise or services and collected from customers;

    (g) Sales in bulk of fixtures, equipment or property not in the course of
normal business; and

    (h) Sales or the transfer of beer brewed at the Premises to other
restaurants owned and operated by Tenant, or any restaurants not owned or
operated by Tenant (hereinafter referred to as "Non-affiliated Restaurants"),
provided that any profit Tenant receives from any such sales or transfer to
Non-Affiliated restaurants shall be included in Net Sales.

In the event the total combined aggregate of all such exclusions and deductions
from Gross Sales exceeds an amount equal to five percent (5%) of Tenant's Gross
Sales for any given Lease Year, Tenant shall submit to Landlord (along with and
at the same time as Tenant submits to Landlord its year-end statement of Gross
and Net Sales for such Lease Year in accordance with Section 3.4) supporting
documentation specifying in reasonable detail the basis for all such exclusions
and deductions. All sales originating or accepted at the Premises shall be
considered as made and completed therein, even though bookkeeping and payment of
the account may be transferred to another place for collection and even though
actual filling of the sale or service order and actual delivery of the
merchandise may be made from a place other than the Premises, except that sales
of gift certificates shall be treated as made at the time and place of
redemption for the amount redeemed. Each sale upon installments, layaway or
credit shall be treated as a sale for the full cash price at the time of sale
irrespective of the time when Tenant shall receive payment therefor.

    3.6 Taxes and Insurance Expenses.  Commencing upon the Rental Commencement
Date, and for the balance of the Term, Tenant shall pay to Landlord its pro rata
share of the real property taxes and insurance costs and expenses allocable to
the Shopping Center (including also the Common Areas). Said amounts shall mean
all real property taxes levied against the Shopping Center as provided in
Section 3.7 hereinbelow (including also the Common Areas) and the costs and
expenses to Landlord of its insurance programs relative to the Shopping Center
(including also the Common Areas). For all purposes hereunder, the insurance
costs and expenses allocable to said insurance programs shall be deemed to also
include any and all deductibles and self-insured retentions and expenses paid or
incurred by Landlord in connection with such insurance programs. During any
portion of the Term which is less than a full taxable fiscal year or less than a
full period for which Landlord has obtained such insurance, Tenant's obligation
for such real property taxes and insurance costs and expenses shall be prorated
on a daily basis.

    3.7 Definition of Real Property Taxes.  As used herein, the term "real
property taxes" shall include general real property and improvement taxes, any
form of assessment, re-assessment, license fee, license tax, business license
tax, commercial rental tax, in lieu tax, levy, charge, penalty, or similar
imposition, imposed by any authority having the direct power to tax, including
any city, county, state or federal government, or any school, agricultural,
lighting, drainage or other improvement or special assessment district thereof,
or any agency or other public body, as against any legal or equitable interest
of Landlord in the Shopping Center, and all costs, fees (including, without
limitation, attorneys' fees and expert witness fees) and expenses reasonably
incurred by Landlord in protesting and/or negotiating any or all of the
foregoing including, but not limited to, a valuation protest on the assessed
value of any portion of the Shopping Center and/or its improvements. With
respect to any assessment which may be levied against or upon said interest of
Landlord in the Shopping Center and which under the laws then in force may be
evidenced by improvement or other bonds, or may be paid in annual installments,
there shall be included within the definition real property taxes with respect
to any tax fiscal year only the amount currently payable on such bonds,
including interest, for such tax fiscal year, or the current annual installment
for such tax fiscal year. In the event Landlord contests or negotiates

11

--------------------------------------------------------------------------------

with any governmental authority the amount or validity of any real estate tax
and/or assessment and a refund or a reduction therein is obtained, Tenant shall
receive the pro rata benefit of such refund or reduction, less the costs and
attorneys' fees incurred in obtaining such refund or reduction; and the amount
of real estate taxes and assessments paid by Tenant for the year to which said
refund or reduction applies shall be adjusted to reflect said refund or
reduction, less said costs and attorneys' fees. In the event Landlord contests
the amount or validity of any such tax and/or assessment and no refund or
reduction therein is obtained, Tenant agrees to reimburse Landlord on a pro rata
basis, as part of its share of real estate taxes and assessments pursuant to
this Article, all sums Landlord may have expended for attorneys' fees and costs
in protesting and/or negotiating the amount or validity of any such valuation,
tax and/or assessment and/or valuation of any portion of the Shopping Center
and/or its improvements. The right to protest any such valuation, tax and/or
assessment shall remain exclusively with Landlord.

    3.8 Allocation of Real Property Taxes.  Tenant's pro rata share of real
property taxes shall be a fractional portion of all said real property taxes
assessed against or allocable to Landlord's interest in the Shopping Center
(after deducting therefrom the contributions made by Major Users), the numerator
of which shall be the Floor Area contained in the Premises and the denominator
of which shall be the total ground level Floor Area within the Shopping Center
which is from time to time open for business as of the commencement of each
month, exclusive of the Floor Area of Major Users; provided, however, Landlord
agrees that in no event shall Tenant's pro rata share of said real property
taxes ever be based upon less than eighty percent (80%) of the total number of
square feet of ground level Floor Area in the Shopping Center, exclusive of the
Floor Area of Major Users.

    3.9 Insurance Allocation.  Tenant's pro rata share of said insurance costs
and expenses shall be a fractional portion of all said insurance costs and
expenses allocable to Landlord's insurance programs pursuant to this Lease
(after deducting therefrom the contributions made by Major Users), the numerator
of which shall be the Floor Area contained in the Premises and the denominator
of which shall be the total ground level Floor Area within the Shopping Center
which is from time to time open for business as of the commencement of each
month, exclusive of the Floor Area of Major Users; provided, however, Landlord
agrees that in no event shall Tenant's pro rata share of said insurance costs
and expenses ever be based upon less than eighty percent (80%) of the total
number of square feet of ground level Floor Area in the Shopping Center,
exclusive of the Floor Area of Major Users.

    3.10 Tax and Insurance Fund.  Along with Minimum Annual Rent, Tenant shall
pay to Landlord on account of such real property taxes and insurance costs and
expenses on the first day of each calendar month such respective amounts as
Landlord shall from time to time estimate and so notify Tenant are required (the
initial estimate being set forth in Article 1) for Landlord to establish a fund
(which shall not bear interest) with which to pay such expenses prior to
delinquency. Landlord shall deliver to Tenant at least once annually a statement
setting forth Tenant's pro rata share of real property taxes and insurance costs
and expenses payable under this Article and the basis for computing the same,
and if such pro rata share exceeds Tenant's payments hereunder for the
applicable Lease Year, Tenant shall pay the deficiency to Landlord within ten
(10) days after receipt of such statement. Upon request by Tenant, Landlord
shall provided Tenant with copies of all applicable tax bills and insurance
premium statements. If payments made by Tenant for said Lease Year exceed such
actual costs and expenses, Tenant shall be entitled to a credit against the next
such payment(s) of such costs and expenses coming due under this Section 3.10
(or to a refund if this Lease has expired) subject, however, to any offsets by
Landlord for any and all past due amounts under this Lease.

    3.11 Other Taxes.  Any excise, transaction, sales or privilege tax (except
income tax) now or hereafter levied or imposed upon Landlord on account of,
attributed to or measured by rent or Other Charges payable by Tenant hereunder
shall be paid by Tenant to Landlord along with said rent and Other Charges
otherwise payable by Tenant.

12

--------------------------------------------------------------------------------

    3.12 Other Charges.  Tenant shall pay to Landlord when due, as rent or
additional rent, without recoupment, setoff, deduction or demand of any kind,
all sums of money required to be paid pursuant to this Article and all other
sums of money or charges required to be paid by Tenant under this Lease together
with all interest and penalties that may accrue thereon in the event of Tenant's
failure to pay the same as herein provided, and all other charges, costs, fees
(including, without limitation, attorneys' fees and expert witness fees) and
expenses which Landlord may suffer or incur, and any and all other sums which
may become due, by reason of any default of Tenant or failure on Tenant's part
to comply with the agreements, terms, covenants and conditions of this Lease on
Tenant's part to be performed (herein sometimes called "Other Charges"). If such
Other Charges are not paid at the time provided in this Lease, they shall
nevertheless be collectible as additional rent hereunder with the next monthly
installment of Minimum Annual Rent, without recoupment, setoff, deduction or
demand of any kind, and Landlord shall have with respect thereto all rights and
remedies herein provided in the event of nonpayment of rent; provided, however,
in the event the first or last Lease Year should be shorter or longer than
twelve (12) months, any Other Charges for such Lease Year which are determined
and billed by Landlord on a calendar year basis shall be adjusted on the basis
of the number of full calendar months in such Lease Year, plus any additional
days prorated for any fractional month. All Other Charges that are subject to
year-end reconciliation and/or adjustment shall be so reconciled and/or adjusted
on a calendar year basis after the expiration of each and every calendar year or
partial calendar year during the Term; provided, however, nothing herein shall
be construed to preclude Landlord from making subsequent reconciliations and/or
adjustments based upon subsequent charges actually incurred by, or subsequent
credits actually granted to, Landlord following the initial year-end
reconciliation and/or adjustment therefor. If Tenant shall fail to pay, when the
same is due and payable, any rent or Other Charges, then, without limiting any
of Landlord's other rights or remedies whether hereunder or at law or in equity,
such unpaid amounts shall bear interest at twelve percent (12%) per annum from
the date due to the date of payment. Nothing contained in this paragraph shall
be deemed to suspend or delay the payment of any amount of money or charge at
the time the same becomes due and payable hereunder nor limit any other right or
remedy of Landlord whether hereunder or at law or in equity.

    3.13 Place of Payment.  All rental and Other Charges shall be paid by Tenant
to Landlord at the address specified for rental payments in Article 1 of this
Lease, or at such other place as may from time to time be designated by Landlord
in writing at least ten (10) days prior to the next ensuing payment date;
provided, however, in the event Landlord has given Tenant notice of default in
the payment of rental or Other Charges hereunder, and such notice designates
therein a new place and/or manner of making such payments, then, effective
immediately upon the giving of such notice of default, all subsequent payments
shall be made in the manner and at such place as Landlord shall designate in
said notice until such time as the default has been fully cured to Landlord's
satisfaction. In such event, payments made in any manner or at any place other
than what is designated in such notice (i) shall not be deemed to have been
legally tendered to or accepted by Landlord, (ii) shall not constitute nor in
any way be construed as an accord and satisfaction or as a waiver by Landlord of
any of its rights or remedies hereunder or at law or in equity (whether
statutory or otherwise) arising as a result of such default, and (iii) shall not
be used to defeat or otherwise affect in any way any of Landlord's remedies to
recover possession of the Premises including, but not limited to, any forcible
entry and/or detainer action theretofore or thereafter commenced by Landlord
relative to such default.

Article 4—COMMON AREAS/COMMON AREA EXPENSES

    4.1 Common Areas Defined.  The "Common Areas" shall consist of all areas and
facilities in the Shopping Center which shall not be within the exterior walls
of the premises of a tenant or occupant and which shall from time to time be
available for the joint benefit of all tenants and occupants of the Shopping
Center and their employees, customers, licensees and invitees, including without
limitation all parking areas, parking structures, driveways, sidewalks,
walkways, malls, service corridors, loading

13

--------------------------------------------------------------------------------

platforms, canopies, elevators, escalators, washrooms, lounges and shelters, if
any. Landlord expressly reserves the right and privilege in its sole discretion
of determining the nature, extent and use of the Common Areas, as the same may
exist from time to time, and whether portions thereof shall be surface,
underground or multiple-deck, and of making such changes, additions and/or
deletions therein and thereto from time to time as provided elsewhere in this
Lease or as in Landlord's opinion may otherwise be deemed desirable, including
without limitation: (1) the addition, location, relocation and/or elimination of
driveways, entrances, exits, parking spaces, patio areas, walkways and/or
sidewalks; (2) the placement of kiosks, carts, advertising, entertainment
events, promotional events and/or any other displays and/or events; (3) the
direction and flow of traffic; (4) the installation of prohibited areas,
landscaped areas and/or any other areas, and any equipment and/or facilities
relating thereto; (5) additions to and/or deletions from the land from time to
time comprising the Common Areas; and (6) the modification and/or demolition of
existing and/or the construction of additional buildings, retail areas, pads,
pad areas, mall areas, parking (whether surface, subsurface and/or decked)
and/or other structures and/or improvements.

    4.2 Use of Common Areas.  Tenant and its employees, customers, licensees and
invitees are, except as otherwise specifically provided in this Lease,
privileged to use the parking and other Common Areas in common with other
persons during the Term while such employees, customers, licensees and invitees
are shopping or otherwise conducting permitted business in the Shopping Center.

    4.3 Common Area Expenses.  Landlord shall keep or cause to be kept said
Common Areas in a clean condition, properly lighted and landscaped and shall
repair any damage to the facilities thereof, but all costs and expenses
(including also, at Landlord's election, appropriate reserves) in connection
with said Common Areas (collectively hereinafter "Common Area Expenses") shall
be charged and prorated in the manner hereinafter set forth. Common Area
Expenses shall be deemed to include, but not be limited to, all sums expended or
incurred in connection with said Common Areas for all general maintenance and
repairs; janitorial services; sweeping; cleaning; snow and ice removal; trash
collection and removal (except to the extent such services are provided by an
agent or independent contractor engaged by Landlord, in which event, at
Landlord's sole election, Tenant shall pay directly such agent or independent
contractor on a monthly basis for such services); painting (including but not
limited to the painting of exterior faces of exterior building walls);
resurfacing; restriping; maintenance, repair, replacement and/or substitution
of: sprinkler systems; doors; sidewalks, curbs and parking areas; Shopping
Center signs and other identification signs; planting and landscaping; firewood,
fountains (as well as streams and other artificial water flow systems),
fireplaces, courts, stages and canopies, if any; fire protection systems,
security alarm systems, lighting systems, storm drainage systems and any other
utility systems; audio and/or visual systems, audio and/or visual program
equipment and loudspeakers; traffic counting systems and equipment; smart card
and other electronic and/or technology based systems and equipment; and all
other such tangible items from time to time associated with the Common Areas.
Common Area Expenses shall also include but not be limited to lighting and other
utilities and all costs and expenses associated with any change of company
providing such utilities; the cost of leasing identification signs; the cost of
seasonal decorations of the Shopping Center; the salaries and other costs of
on-site and other management personnel deemed necessary by Landlord to implement
the management and operation of the Common Areas as well as other personnel to
implement services deemed necessary by Landlord in carrying out its obligations
under this Article 4, including without limitation, the cost of security guards;
personal property taxes and assessments (including also all costs and expenses
associated with protesting and/or negotiating the same and/or any valuation
associated with any such taxes or assessments); depreciation on maintenance and
operating machinery and equipment or rental paid for such machinery and
equipment; compliance with all environmental, remedial and other laws,
ordinances, rules, regulations, requirements, directions, guidelines and orders
now or hereafter in effect from time to time; obtaining and operating a shuttle
bus system and/or other forms of transportation (whether public or private and
whether or not governmentally required) for purposes of transporting customers
to and from the Shopping Center; at

14

--------------------------------------------------------------------------------

Landlord's election, amounts as and for appropriate reserves for the replacement
and/or substitution of those items as provided herein and in Section 4.4; and a
reasonable allowance for Landlord's supervision of said Common Areas in an
amount equal to fifteen percent (15%) of the total Common Area Expenses and
Other Expenses for each Lease Year. Landlord may cause any or all of said
services to be provided by an independent contractor or contractors. Should
Landlord make available additional land for parking or other Common Area
purposes, then Common Area Expenses shall also include all expenses incurred in
connection with said additional land.

    4.4 Other Expenses.  Tenant shall pay to Landlord, Tenant's pro rata share
of the following additional expenses as a part of and in the same manner as if
the same were Common Area Expenses (the term "Common Area Expenses" shall for
all purposes under this Lease be deemed to also include all Other Expenses
pursuant to this Section 4.4):

    (a) All costs and expenses associated with the maintenance and repair of
exterior walls and roofs, including also, at Landlord's election, an annual
reserve in an amount estimated by Landlord for the replacement of such items,
and, also at Landlord's election, all costs and expenses associated with any
maintenance agreement entered into by Landlord for the regular servicing and/or
maintenance of any HVAC systems in the Shopping Center. Exterior walls shall not
include store fronts; glass; window frames or cases; doors or door frames.

    (b) A property management fee equal to five percent (5%) of gross revenues
received by Landlord from tenants of the Shopping Center.

    4.5 Pro Rata Shares.  Tenant shall pay to Landlord, as and for Tenant's pro
rata share of such Common Area and Other Expenses, the following:

    (a) As of the Rental Commencement Date, but subject to adjustment as
hereinafter set forth in subsection (b) immediately below, Tenant shall pay on
the first day of each calendar month of the Term an amount equal to one-twelfth
(1/12th) of the annual Common Area Expense rate per square foot of the Floor
Area of the Premises established in Article 1 of the Lease which rate includes
(i) the Landlord's Common Area supervision fee of fifteen percent (15%) provided
for in Section 4.3 hereof, and (ii) the property management fee of five percent
(5%) provided for in subparagraph (b) of Section 4.4 hereof.

    (b) Tenant's pro rata share shall automatically be increased annually each
January 1st (hereinafter the "Adjustment Date") over the immediately preceding
Lease Year by the sum of: (1) the actual increase in Common Area Expenses as to
real property taxes, insurance, utilities and security plus (2) the lesser of
(i) five percent (5%), or (ii) the actual increase over the immediately
preceding Lease Year as to all other Common Area Expenses reasonably anticipated
by Landlord for such Lease Year. In no event, however, shall the adjusted pro
rata share for any ensuing Lease Year be less than Tenant's pro rata share
(based upon a full twelve-month calendar year) established for the immediately
preceding Lease Year.

    4.6 Floor Area.  The term "Floor Area" shall include all areas for the
exclusive use and occupancy by a tenant measured from the exterior surface of
exterior walls (and from the extensions thereof, in the case of openings) and
from the center of walls dividing the Premises from other premises, and shall
also include the vestibule area (if any) designated by Landlord lying
immediately outside each tenant's front entryway and all other areas lying
within the lease line designated by Landlord from time to time. No deduction or
exclusion shall be made from Floor Area by reason of columns, stairs, elevators,
escalators, or other interior construction or equipment within the Premises, and
in no event shall Tenant be permitted to construct any basements, second levels,
mezzanines, lofts or other multilevel areas within the Premises, nor construct
any exterior (whether attached or freestanding) equipment, patio, utility or
loading areas, or the like, all such areas being strictly prohibited hereunder.
The foregoing provisions of this Section 4.6 to the contrary notwithstanding,
for

15

--------------------------------------------------------------------------------

purposes of computing the total ground level Floor Area within the Shopping
Center pursuant to Sections 3.8 and 3.9, or pursuant to any other provision of
this Lease unless expressly stated otherwise, as the case may be, there shall be
excluded therefrom: (a) all space occupied temporarily, all space used for
educational purposes, all space located on any level other than ground level,
and all office space, storage space and maintenance rooms in the Shopping Center
other than such space within a tenant's or occupant's premises which is used for
office, storage or maintenance purposes on an ancillary or incidental basis to
such tenant's or occupant's primary permitted use; and (b) the Floor Area of all
pads and pad type tenants to the extent the owners or occupants thereof are
responsible for the costs and expenses allocable to such pads or pad type
tenants as reasonably determined by Landlord.

    4.7 Control of Common Areas.  Landlord shall at all times have the right of
determining the nature, extent and use of the Common Areas and of making such
changes thereto which in its sole opinion are deemed to be desirable including
the relocation of driveways, entrances, exits, automobile parking spaces, the
direction and flow of traffic, installation of prohibited areas, landscaped
areas, and all other facilities thereof. Landlord shall not be liable for any
damage to motor vehicles of customers or employees or for loss of property from
within such motor vehicles, unless caused by the negligence of the Landlord, its
agents, servants, employees or contractors. It shall be the duty of Tenant to
keep all of said areas free and clear of any obstructions created or permitted
by Tenant or resulting from Tenant's operation and to permit the use of any of
said areas only for normal parking and ingress and egress by the said customers,
patrons and service suppliers to and from the building occupied by Tenant and
the other tenants of Landlord. Tenant shall keep the sidewalks abutting the
Premises clear and shall not permit any business or display of merchandise to be
operated or maintained in front of the Premises.

    4.8 Rules and Regulations.  Landlord shall have the right to establish and,
from time to time upon notice to Tenant's restaurant manager at the Premises, to
change, alter and amend, and to enforce, against Tenant and the other users of
said Common Areas such reasonable rules and regulations (including the exclusion
of employees' parking therefrom) as may be deemed necessary or advisable for the
proper and efficient operation and maintenance of said Common Areas. Landlord
acknowledges that in the event of a conflict between this Lease and said rules
and regulations, this Lease shall prevail. The rules and regulations herein
provided for may include, without limitation, the hours during which the Common
Areas shall be open for use. Landlord may, if in its opinion the same be
advisable, establish a system or systems of validation or similar operation,
including a system of charges against non-validated parking checks of users, and
Tenant agrees to conform to and abide by all such rules and regulations in its
use and the use of its customers and patrons with respect to said automobile
parking areas; provided, however, that all such rules and regulations and such
types of operation or validation of parking checks and other matters affecting
the customers and patrons of Tenant shall apply equally and without
discrimination to all persons entitled to the use of said automobile parking
areas. Landlord represents to Tenant that except for the rights and obligations
expressly provided under this Lease there are no separately established rules
and regulations governing the Common Area as of the date of this Lease, and that
Tenant shall not be subject to any future set of reasonable rules and
regulations until such time that Landlord notifies Tenant's restaurant manager
at the Premises of any such new reasonable rules and regulations.

    4.9 Employee Parking.  The employees of Tenant and the other tenants of
Landlord shall not be permitted to park their automobiles in the automobile
parking areas which may from time to time be designated for patrons of the
Shopping Center. Landlord agrees to furnish and/or cause to be furnished either
within the Shopping Center parking area, or reasonably close thereto, space for
employee parking. Landlord at all times shall have the right to designate the
particular parking area to be used by any or all of such employees and any such
designation may be changed from time to time. Tenant and its employees shall
park their cars only in those portions of the parking area, if any, designated
for

16

--------------------------------------------------------------------------------

that purpose by Landlord. If Tenant or its employees park their cars in parking
areas designated for patrons, then Landlord may charge Tenant Ten Dollars
($10.00) per day for each day or partial day per car parked in such areas. All
amounts due under the provisions of this paragraph shall be payable by Tenant
within ten (10) days after demand therefor. Tenant hereby authorizes Landlord to
tow away from the Shopping Center any car or cars belonging to Tenant or
Tenant's employees, and/or to attach violation stickers or notices to such cars.

Article 5—USE AND OPERATION

    5.1 Tenant's Use and Trade Name.  Tenant shall use the Premises solely for
the purpose and under the trade name specified in Article 1. Tenant hereby
warrants that it has the right to use Tenant's trade name, that said use will
not infringe in any way upon the rights of others and that Tenant will take all
actions reasonably necessary throughout the Term and any extension thereof to
protect such right to use said trade name. Tenant shall not use nor permit the
Premises to be used for any other purpose or purposes or under any other trade
name whatsoever. Tenant further covenants and agrees that it will not use, nor
suffer or permit any person or persons to use the Premises or any part thereof
for any use or purpose in violation of the laws, ordinances, regulations or
requirements which are now or hereafter in effect from time to time of the
United States of America, the State of Arizona or the local municipal or county
governing body or other lawful authorities.

    5.2 Insurance Use Restrictions.  Tenant agrees not to conduct and operate
its business in any manner which could jeopardize or increase the rate of any
fire or other insurance or so that the same shall constitute a nuisance to or
interfere with the other property of Landlord or its business or the property or
business of other tenants of the Shopping Center. Tenant may not display or sell
merchandise, or allow carts, portable signs, devices or any other objects to be
stored or to remain outside the defined exterior walls or roof and permanent
doorways of the Premises.

    5.3 Deliveries.  Tenant shall use its best efforts to complete or cause to
be completed all deliveries, loading, unloading and services to the Premises
prior to 10:00 A.M. of each day, and to prevent delivery trucks or other
vehicles servicing the Premises from parking or standing in service areas for
undue periods of time. If the Premises has a rear entrance, all deliveries shall
be made through said rear entrance. In no event shall Tenant be permitted to
erect, place, maintain or otherwise have, cause or permit to exist in any manner
or form (whether on a temporary or permanent basis) any sheds, leantos, trailers
or other structures or vehicles for storage or other purposes anywhere on, about
or within the Shopping Center; any such event, whether or not the same shall
have been with the consent of Landlord, shall be at Tenant's sole risk. Tenant
shall be solely responsible for any and all fines, duties and liens whatsoever
imposed upon Landlord or the Shopping Center by any governmental body or agency
having jurisdiction thereover pertaining to any such structure or vehicle which
is in violation of any ordinance, rule, law, directive, regulation, requirement,
guideline or order of such body or agency. Landlord reserves the right to
further reasonably regulate the activities of Tenant in regard to deliveries and
servicing of the Premises, and Tenant agrees to abide by such further reasonable
regulations of Landlord.

    5.4 Operating Covenant.  Tenant agrees to be open for business and to
operate all of the Premises continuously and uninterruptedly from and after the
Rental Commencement Date throughout the remainder of the Term and any extension
thereof during all hours on all days that Landlord in its sole discretion shall
determine that the Shopping Center shall be open for business to the public;
provided, however, in no event shall Tenant be required to be open for business
other than during the following minimum hours: 11:00 a.m. to 10:00 p.m. Mondays
through Fridays, and 11:00 a.m. to 11:00 p.m. Saturdays and Sundays (or, if
directed by Landlord during the holiday season, later than 10:00 p.m. each day
until such time as the Shopping Center closes to the public). Tenant further
agrees at all times during said hours and on said days to fully utilize the
Premises for its business at this

17

--------------------------------------------------------------------------------

location and to keep and maintain upon the Premises competent personnel and an
adequate stock of merchandise and trade fixtures to service and supply the usual
and ordinary demands and requirements of its customers. In the event Tenant
fails to open or remain open as herein required, in addition to all other rights
and remedies available to Landlord, whether hereunder or at law or in equity,
and notwithstanding anything in this Lease to the contrary, the Minimum Annual
Rent due hereunder shall be increased by an amount equal to 10% of the then
Minimum Annual Rent (without a corresponding increase in Tenant's Percentage
Rent Sales Level) on a per diem basis for each day the Premises are not so open
or in which such hours are not maintained. Tenant shall keep its Premises in a
neat, clean and orderly condition and its display windows well lighted from dusk
until such reasonable time as may be fixed from time to time by Landlord for all
of the tenants in the Shopping Center unless prevented by causes beyond Tenant's
reasonable control.

    5.5 New Locations.  Except for existing stores owned or operated by Tenant
as of the date of this Lease, Tenant covenants that, during the Term and any
extension thereof, it will not, directly or indirectly operate or own any
similar type of business within a radius of eight (8) miles from the location of
the Premises. In the event Tenant violates this covenant, Landlord shall at its
option, in addition to all other rights and remedies it may have whether
hereunder or at law or in equity, be entitled to (i) terminate this Lease or, if
not so terminated, (ii) obtain injunctive relief prohibiting such conduct or
(iii) include the Net Sales of such other business (determining Net Sales of
such other business in the same manner as Net Sales are determined under this
Lease) in the Net Sales transacted from the Premises for the purpose of
computing the Percentage Rent due hereunder. In the latter event, Tenant shall
furnish to Landlord statements of the net sales of such other business and pay
the rental due by reason thereof in the same manner and at the same times as
required by Article 3. The restriction contained in this Section 5.5 shall also
apply to Tenant's affiliates and subsidiaries and to any person (including,
without limitation, the principal directors, shareholders, members and partners
of Tenant, as the case may be), corporation and other entity controlling or
controlled by Tenant.

    5.6 Other Use Restrictions.  Tenant shall not permit the use of any part of
the Premises for sleeping apartments or lodging. No auction, distress,
going-out-of-business, fire or bankruptcy sales shall be conducted in the
Premises without the advance written consent of the Landlord. Tenant shall not,
without prior written approval of the Landlord, sell merchandise from vending
machines or allow any coin-operated vending, gaming, arcade, or video game
machines on the Premises. Tenant will not use or operate the Premises so as to
emit therefrom any noise, litter, or odor which, in Landlord's reasonable
opinion, is obnoxious or otherwise constitutes a public or private nuisance.
Tenant shall keep the sidewalks abutting the Premises clear and shall not permit
any business or display of merchandise to be operated or maintained in front of
the Premises. Tenant shall not offer within any part of the Premises any goods
or services that Landlord determines, in its sole discretion, to be inconsistent
with the image of a first-class, family-oriented retail development.

    5.7 Hazardous Materials.  Tenant covenants and agrees not to use, generate,
release, manage, treat, manufacture, store, or dispose of, on, under or about,
or transport to or from (any of the foregoing hereinafter a "Use") the Premises
any Hazardous Materials (other than De Minimis Amounts, as "De Minimis Amounts"
is hereafter defined in this Section 5.7). In the event Tenant breaches the
foregoing covenant, in addition to all other rights and remedies Landlord may
have whether hereunder or at law or in equity, Landlord at its option may either
(a) require Tenant to immediately upon demand therefor remove, abate and/or
otherwise remedy all such Hazardous Materials using licensed contractors
approved by Landlord or (b) Landlord may without further notice to Tenant
perform or cause to be performed such removal, abatement and/or remedial work
for and on behalf of Tenant. Tenant further covenants and agrees to give
Landlord immediate notice of any known Use or suspected Use of Hazardous
Materials (other than De Minimis Amounts) on, under or about the Premises (and
to immediately deliver to Landlord copies of any and all notices from anyone of
violations or alleged violations of Hazardous Materials on, under or about the
Premises) and to pay all

18

--------------------------------------------------------------------------------

costs and expenses associated with enforcement, abatement, removal, remedial or
other governmental or regulatory actions, agreements or orders threatened,
instituted or completed pursuant to any Hazardous Materials Laws, and all
audits, tests, investigations, cleanup, reports, permits, licenses, approvals
and other such items incurred in connection with any efforts to complete,
satisfy or resolve any matters, issues or concerns, whether governmental or
otherwise, arising out of or in any way related to the Use of Hazardous
Materials in any amount by Tenant, its employees, agents, invitees, subtenants,
licensees, assignees or contractors. In addition, Tenant further covenants and
agrees to execute and deliver to Landlord, within ten (10) days following
Landlord's request therefor, such certificates, affidavits, representations, and
the like, as Landlord may request from time to time as to Tenant's best
knowledge and belief concerning the Use of Hazardous Materials on, under or
about the Premises. For purposes of this Lease (1) the term "Hazardous
Materials" shall include but not be limited to asbestos, urea formaldehyde,
polychlorinated biphenyls, oil, petroleum products, pesticides, radioactive
materials, hazardous wastes, toxic substances and any other related or
dangerous, toxic or hazardous chemical, material or substance in any form or
combination of forms (i.e., solid, liquid, gaseous and/or otherwise) regulated
or defined as hazardous or as a pollutant or contaminant in, or the Use of or
exposure to which is prohibited, limited, governed or regulated by, any
Hazardous Materials Laws; (2) the term "De Minimis Amounts" shall mean, with
respect to any given level of Hazardous Materials (subject, however, to the
provisions of this Section 5.7 below prohibiting any Use whatsoever of asbestos
or asbestos containing material), that such level or quantity of Hazardous
Materials in any form or combination of forms (i) does not constitute a
violation of any Hazardous Materials Laws and (ii) is customarily employed in,
or associated with, similar retail projects in Maricopa County (or such
successor county wherein the Shopping Center is located), Arizona; and (3) the
term "Hazardous Materials Laws" shall mean any federal, state, county,
municipal, local or other statute, law, ordinance or regulation now or hereafter
enacted which may relate to or deal with the protection of human health or the
environment, including but not limited to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. Section 9601, et
seq; the Hazardous Materials Transportation Act, 49 U.S.C. Section 5101, et seq;
the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq; the
Federal Water Pollution Control Act, 33 U.S.C. Section 1251, et seq; the Toxic
Substances Control Act of 1976, 15 U.S.C. Section 2601, et seq; the laws of the
State of Arizona; and any rules, regulations or guidelines adopted or
promulgated pursuant to any of the foregoing as they may be amended or replaced
from time to time. Notwithstanding anything to the contrary contained in this
Lease, in the event any of the equipment serving the Premises such as, but not
limited to, refrigerators, air conditioning systems, and supplemental heating,
ventilating and air conditioning systems utilize refrigerants containing
chlorofluorocarbons (sometimes commonly referred to as "CFC's"), Landlord, in
its sole discretion, shall have the option to require Tenant, at its sole cost
and expense, to remove such equipment at the expiration or earlier termination
of the Term. The foregoing provisions of this Section 5.7 to the contrary
notwithstanding, in no event shall Tenant or anyone for or on behalf of Tenant
(x) Use any asbestos or asbestos containing material whatsoever in the
performance of any Tenant's Work or any alterations or changes thereto or to any
other leasehold improvements by or for Tenant located in, on or about the
Premises or (y) place or dispose of any Hazardous Materials (including, but not
limited to, fluorescent light tubes) in any trash receptacles within the
Shopping Center.

Article 6—UTILITIES SERVICES

    6.1 Utility Installation.  Landlord agrees that it will cause to be made
available to Tenant upon the Premises facilities for the delivery to and
distribution within the Premises of water, electricity, and telephone service,
and for the removal of sewage from the Premises all as provided in Exhibit "C".
Tenant agrees to use such utilities with respect to the Premises.

19

--------------------------------------------------------------------------------

    6.2 Payment of Utility Cost.  Tenant agrees, at its own expense, to pay for
all water and electric current and all other similar utilities used by Tenant on
the Premises from and after the commencement of the work to be performed by it
pursuant to Exhibit "C", and Tenant agrees to provide, at Tenant's sole cost and
expense, any check meters of the type required by Landlord. In the event that
any utilities are furnished by Landlord, whether sub-metered or otherwise, then
and in that event Tenant shall pay Landlord for such utilities, but the charges
therefor to Tenant by Landlord shall not exceed those of the local public
utility companies had such companies furnished said services and facilities
directly to Tenant, plus all surcharges, taxes and assessments, whether ordinary
or extraordinary, foreseen or unforeseen which Landlord may be required from
time to time to pay in connection with obtaining such services for the Shopping
Center including, without limitation, fuel adjustment increases and any other
additional charges now or hereafter in effect. Said utility charges, if payable
to Landlord as hereinabove provided, shall be due and payable on a monthly basis
as additional rent hereunder on the first day of each calendar month. Any
utilities which Landlord is required or elects to provide or cause to be
provided to the Premises may be furnished by an agent or an independent
contractor engaged by Landlord, and Tenant shall accept the same therefrom to
the exclusion of all other suppliers and, at Landlord's sole election, shall pay
directly such agent or independent contractor on a monthly basis for such
utilities. Failure of Tenant to pay any utility charges as and when required
under this Article shall constitute a default under the terms hereof in like
manner as failure to pay rent when due.

    6.3 No Liability.  Landlord shall not be liable in damages or otherwise for
any failure or interruption of any utility service being furnished to the
Premises, unless the same shall have been caused by Landlord's negligence and
Landlord shall have been unable to cure such failure or interruption within
48 hours following notice from Tenant, in which event Tenant as its exclusive
remedy for such failure or interruption shall be entitled to an abatement of
Minimum Annual Rent (and Tenant's Percentage Rent Sales Level shall be
proportionally reduced) and Other Charges for the number of days Tenant is
prohibited from operating or conducting its business and is closed to the
public. In no event shall any such failure or interruption entitle Tenant to
terminate this Lease or, except to the extent of any abatement permitted
pursuant to this Section 6.3, withhold any rent or any other sums due pursuant
to the terms of this Lease.

    6.4. Utility Services Providers.   Any Utility Services, as hereinafter
defined, which Landlord is required and/or elects to provide or to be provided
to the Premises may be furnished by an agent or an independent contractor or
Provider engaged by Landlord (any such agent, contractor or Provider engaged by
Landlord sometimes herein referred to as "Landlord's Provider"). Any other
Provider of any Utility Services is sometimes herein referred to as an "Other
Provider," the term "Provider" being hereinafter defined in this Section 6.4. In
connection therewith, Tenant hereby acknowledges and agrees that Landlord shall
have the right at any time and from time to time, in its sole and absolute
discretion, to make such election and/or eliminate and/or change one of
Landlord's Providers to another, and Tenant shall accept such Utility Service(s)
from Landlord's Provider to the exclusion of all Other Providers and, at
Landlord's election, shall pay directly Landlord's Provider on a monthly basis
for such Utility Services. Subject to the rights of Landlord pursuant to the
provisions of this Section 6.4, in the event Landlord is not then required and
has not then elected to provide or to cause to be provided any Utility Service
which Tenant desires and requests be provided by any Other Provider whose
equipment is not then available to the Premises, no such Other Provider shall be
permitted to install its lines or other equipment on or within any portion of
the Shopping Center without Tenant, at its sole cost and expense, first securing
the prior written consent of Landlord, which consent may be withheld in
Landlord's sole and absolute discretion. Any agreement between Tenant and any
Other Provider shall hereinafter be referred to as an "Other Provider
Agreement".

    Without limiting Landlord's right to withhold its consent for any other
reason or reasons, Landlord reserves the right to withhold its consent unless
all of the following conditions are satisfied to

20

--------------------------------------------------------------------------------

Landlord's sole satisfaction: (a) such Other Provider shall be duly licensed by
the appropriate governmental body or agency having jurisdiction thereover, shall
be reputable with substantial experience in providing such Utility Service(s)
and shall be financially responsible to a degree sufficient to pay for potential
damage to the Shopping Center and for all other liabilities for which said such
Other Provider shall be required to indemnify Landlord pursuant to this
Section 6.4, and to any aforesaid Other Provider Agreement; (b) Landlord shall
incur no expense whatsoever with respect to any aspect of such Other Provider's
Utility Services including, without limitation, the costs of installation,
materials and services, and all costs, fees (including without limitation
Landlord's attorneys' fees in negotiating and/or documenting Landlord's consent)
and expenses of every type and nature whatsoever relating in any way to any
aspect of providing such Utility Services and/or equipment (and the maintenance,
repair and/or removal thereof); (c) prior to commencement of any work in or
about the Premises by such Other Provider, such Other Provider shall supply
Landlord with such written indemnities, insurance, proof of insurance, financial
statements and other items as Landlord requires; (d) such Other Provider shall
agree in writing to abide by such rules and regulations, building and other
codes, job site rules and such other requirements as are determined by Landlord,
any governmental body or agency having jurisdiction thereover, Landlord's lender
and/or prospective lender, and/or its insurer and/or prospective insurer, as the
case may be; (e) Landlord determines that there is sufficient space in the
Shopping Center for the placement of all of such Other Provider's equipment and
materials; (f) Landlord receives from such Other Provider such compensation as
is determined by Landlord to compensate it for space used in the Shopping Center
for the placement, installation, storage and maintenance of such Other
Provider's equipment, access to the Shopping Center and for the costs which may
be anticipated to be incurred by Landlord in connection with such Other
Provider's occupancy of and activities within the Shopping Center; and (g) the
foregoing matters (and any other matters relating thereto including, but not
limited to, the repair and removal of all such equipment) are documented, at
Tenant's sole cost and expense, in an Other Provider Agreement between Tenant
and such Other Provider the form and content of which is satisfactory to
Landlord in its sole and absolute discretion.

    In the event Landlord's consent is given, the same shall not be deemed any
kind of warranty or representation by Landlord, including without limitation any
warranty or representation as to the suitability, reliability, competence,
service, equipment or financial strength of such Other Provider. Tenant hereby
acknowledges and agrees that Tenant has relied solely upon its own investigation
and judgment in entering into any agreement with any such Other Provider, and
Landlord shall have no responsibility or liability of any nature whatsoever to
Tenant or such Other Provider in connection with any aspect of such Utility
Service(s) or equipment (whether or not the same pertains to the installation of
any equipment or facilities, any maintenance or repairs, or any failure of such
Utility Service(s) for any reason, or otherwise), and Tenant hereby indemnifies
and agrees to hold Landlord (as "Landlord" is defined in Section 7.1[a] hereof)
harmless from and against all liability, claims, loss, injury, liens, costs,
damages and expense whatsoever arising out of or related in any way to the
providing of any such Utility Service(s) or equipment (or the maintenance,
repair and/or removal thereof) by such Other Provider, which indemnity shall
survive the expiration or earlier termination of this Lease. For purposes of
this Section 6.4 only, the terms; (1) "Provider" shall be deemed to include the
actual provider or supplier of such Utility Service(s), whether shared or
otherwise, as well as any manager of such provider or Utility Service(s), and
(2) "Utility Services" shall be deemed to include any and all Utility Services
expressly referred to in Sections 6.1 through 6.3, inclusive, of this Article 6
as well as any and all other utility services including, without limitation, all
telephone, satellite and other telecommunication services and technologies now
existing or hereafter developed in the future.

21

--------------------------------------------------------------------------------

Article 7—INDEMNITY—INSURANCE—RELEASE—WAIVER OF SUBROGATION

7.1 Indemnification, Release and Waiver.

    (a) Indemnity by Tenant. Tenant covenants and agrees with Landlord that
Landlord shall not be liable for any damage or liability arising from a breach
of any duty of any kind or for any injury to or death of persons or loss or
damage to Tenant's business or damage to any property of Tenant or any other
person arising out of or in any way related to the use, occupancy and enjoyment
of the Premises or the Common Areas by Tenant or any person thereon or holding
under said Tenant unless the same shall be caused solely by the negligence of
Landlord. In addition, Landlord shall not be liable to Tenant for any injury,
damage, or loss arising out of or in any way related to any act, omission, or
negligence of lessees or occupants of the Shopping Center or of other owners of
adjacent or contiguous property, all claims against Landlord for any such
injury, damage, or loss being hereby expressly waived by Tenant. Tenant further
covenants and agrees to protect, indemnify, save and keep harmless Landlord and
other tenants and occupants of the Shopping Center against and from all
liability, claims, loss, injury, liens, cost, damage or expense arising out of
or in any way related to: (1) any accident or other occurrence in, on or at the
Premises; (2) the utilities located in, under or above the Premises causing
injury to any person or property whomsoever or whatsoever; (3) the occupancy or
use of the Premises or any act or omission of Tenant, its employees, agents,
invitees, subtenants, licensees, assignees or contractors; (4) any penalty or
damage or charges imposed for any violations of any law or ordinance whether
occasioned by the negligence of Tenant or those holding under Tenant; and
(5) any failure of Tenant in any respect to comply with and perform all the
requirements and provisions of this Lease, including without limitation,
Section 5.7. Tenant's obligation to indemnify Landlord, as herein provided,
shall apply notwithstanding a breach of any duty of any kind by Landlord except
in the event that such breach shall have been caused solely by the negligence of
Landlord, and shall survive the expiration or earlier termination of this Lease
for acts or omissions occurring prior to such expiration or earlier termination,
and shall additionally include the retention of legal counsel and related
attorneys' fees and investigation costs (as well as all other reasonable and
related costs, expenses and liabilities) from the first notice that any claim or
demand is to be made or may be made. For purposes of this subsection (a) only,
the term "Landlord" shall be deemed to include Landlord, the partners of
Landlord, the fee owner of the Shopping Center if other than Landlord,
Landlord's managing agent for the Shopping Center, their respective parents,
subsidiaries and affiliates, and the respective members, partners, directors,
officers, agents, servants, employees and contractors of each of the foregoing.
Tenant agrees that it shall provide insurance in compliance with the provisions
of Section 7.2, at all times. Tenant, however, acknowledges that its liability
pursuant to this subsection (a) is not limited to the amount of any insurance
set forth and provided for in Section 7.2.

    (b) Mutual Release of Claims and Mutual Waiver of Subrogation Rights. In
furtherance of the provisions of subsection (a) of this Article, each party
hereto ("Releasing Party") hereby releases the other ("Released Party") from any
and all liability, and, on behalf of its insurer, hereby waives any right of
subrogation therefor, which the Released Party would, but for this paragraph,
have had to the Releasing Party arising out of or in connection with any loss or
damage to property, including, but not limited to, any loss or damage to
business and business interruption (i) which is or would be covered by a
"Special Form (All Risk) Coverage" policy (as defined in Section 7.2[c]
hereinafter) or by a flood or earthquake policy in the State of Arizona
regardless of whether or not such coverage is being carried (or is in any manner
self-insured and/or included within a deductible provision of any coverage) by
the Releasing Party, and (ii) to the extent of recovery under any other casualty
or property damage insurance being carried by the Releasing Party at the time of
such damage to property, which damage to property may have resulted in whole or
in part

22

--------------------------------------------------------------------------------

from any act or neglect of the Released Party, its officers, agents or
employees. Furthermore, each party hereto hereby releases the Released Party
from any and all liability arising out of or in connection with any and all
bodily and personal injury or death to each party and their respective
employees, and, on behalf of its workers' compensation insurer, hereby waives
any right of subrogation therefor, which the Released Party would, but for this
paragraph, have had to the Releasing Party. To the extent necessary, each party
hereto covenants and agrees to obtain from their respective insurance carriers
as to such policies of insurance a waiver of such carrier's rights of recovery
under subrogation or otherwise against such other party.

    (c) Indemnity by Landlord. Landlord shall indemnify, defend and save
harmless Tenant from all claims, actions, damages, liability and expenses
arising out of the sole acts or omissions of Landlord in the Common Area (unless
any such claim, action, damage, liability or expense arises in whole or in part
from the negligence or intentional acts or omissions of Tenant or its agents,
employees, contractors or any person holding under said Tenant); provided,
however, in the event any lessor under a sale and leaseback agreement or any
mortgagee or holder of a deed of trust under a mortgage or deed of trust
affecting the Premises becomes Landlord hereunder pursuant to such agreement,
mortgagee or deed of trust (any such lessor, mortgagee or holder, a
"Mortgagee"), then Tenant expressly acknowledges and agrees that, so long as
such Mortgagee is Landlord hereunder, the aforesaid indemnification of Tenant by
Landlord shall not apply or be enforceable in any way against said Mortgagee as
Landlord hereunder.

    7.2 Tenant's Insurance Obligation.  Tenant further covenants and agrees that
it will carry and maintain during the Term, at Tenant's sole cost and expense,
the following types of insurance, in the amounts specified and in the form
hereinafter provided:

    (a) Commercial General Liability Insurance. Tenant shall at all times during
the Term maintain in effect a policy or policies of commercial general liability
insurance with a per occurrence limit of not less than Three Million Dollars
($3,000,000.00) combined single limit per occurrence and not less than Three
Million Dollars ($3,000,000.00) general aggregate, insuring against any and all
liability of the insured with respect to the Premises or arising out of the
maintenance, use or occupancy thereof. If the permitted uses permit the sale or
service of alcoholic beverages on the Premises, then during any period that
Tenant is actually serving or offering the same for sale Tenant shall either
obtain a liquor liability policy or liquor liability endorsement to said
commercial general liability policy insuring such liability in an amount not
less than Three Million Dollars ($3,000,000.00) combined single limit per
occurrence. All insurance shall specifically insure the performance by Tenant of
the indemnity agreement contained in Section 7.1. Tenant shall increase said
liability insurance to such additional amounts as Landlord from time to time may
reasonably require, provided that such increased amounts are consistent with
standard industry practice and what Landlord is requiring of other restaurant
tenants operating similar businesses within the Shopping Center.

    (b) Plate Glass. Tenant shall be responsible for the maintenance of the
plate glass on the Premises, but shall have the option either to insure the risk
or to self insure the same.

    (c) Tenant Improvements. Tenant shall procure and maintain in full force and
effect during the Term property insurance (including also boiler and machinery
insurance, as applicable) covering all of Tenant's Work as referenced in Exhibit
"C", Tenant's leasehold improvements, alterations or additions permitted under
Article 10 hereof, Tenant's trade fixtures, merchandise and personal property
from time to time in, on or upon the Premises, on a replacement cost basis (with
an agreed value endorsement) from time to time during the Term, providing
protection against any peril included within the most current version of the
Insurance Service Office's classification "Causes of Loss C Special Form" all
risk coverage (or its equivalent), hereinafter in this Lease and any and all
Exhibits hereto such version (or its equivalent) referred to as "Special

23

--------------------------------------------------------------------------------

Form (All Risk) Coverage". All policy proceeds shall be used for the repair or
replacement of the property damaged or destroyed unless this Lease shall cease
and terminate under the provisions of Article 13 hereof, in which event of
termination such proceeds attributable to said "Tenant's Work" and leasehold
improvements (and to all other items of property becoming or to become the
property of Landlord upon such termination) shall be paid and disbursed directly
to Landlord.

    (d) Workers' Compensation. Statutory workers' compensation insurance, as
well as employer's liability insurance with limits of not less than
$500,000.00/$500,000.00/$500,000.00, and any and all other insurance required by
any employee benefit acts or other statutes applicable where the work is to be
performed as will protect Tenant from any and all liability under the
aforementioned acts and statutes.

    7.3 Policy Requirements.  All policies of insurance provided for herein
shall be issued by insurance companies with a rating of not less than A- and a
financial size category of not less than IX as rated in the most current
available Best's Key Rating Guide (or the then most nearly equivalent thereof if
the same hereafter ceases to be published) or by such insurer as shall otherwise
be satisfactory to Landlord and qualified to do business in the State of
Arizona. All such policies of Tenant shall be issued in the name of Tenant, with
Landlord, the fee owner of the Shopping Center if other than Landlord,
Landlord's managing agent and first mortgagee or beneficiary named as additional
insureds, which policies shall be for the mutual and joint benefit and
protection of Landlord, the fee owner of the Shopping Center if other than
Landlord, Tenant and Landlord's managing agent and first mortgagee or
beneficiary. Executed copies of such policies of insurance or certificates
thereof shall be delivered to Landlord within ten (10) days prior to delivery of
possession of the Premises to Tenant and thereafter at least thirty (30) days
prior to the expiration of the term of each such policy. The above commercial
general liability insurance policy shall contain a standard Insurance Services
Office "Severability of Interests" clause allowing Landlord as an additional
insured to recover under said policy for any loss occasioned to it, its
servants, agents, employees or contractors, by reason of any negligence of
Tenant. As often as any such policy shall expire or terminate, renewal or
additional policies shall be procured and maintained by Tenant in like manner
and to like extent. All policies of insurance required hereunder of Tenant must
contain a provision that the company writing said policy will give to Landlord
at least thirty (30) days' notice in writing in advance of any cancellation or
lapse or any reduction in the types or limits of insurance. All liability,
property and other policies of Tenant required hereunder shall be written as
primary policies, with no right to any contribution from, and not in excess of,
any insurance coverage which Landlord may carry to protect its interests, and no
such policy shall be subject to any deductible (except a deductible not to
exceed $2,500.00) or to any self-insured retention.

    7.4 Blanket Coverage.  Notwithstanding anything to the contrary contained in
this Article, Tenant's obligations to carry the insurance provided for herein
may be brought within the coverage of a so-called blanket policy or policies of
insurance carried and maintained by Tenant; provided, however, that Landlord and
Landlord's managing agent and first mortgagee or beneficiary shall be named as
an additional insured thereunder as their interest may appear, and that the
coverage afforded Landlord will not be reduced or diminished by reason of the
use of such blanket policy of insurance, and provided further that the
requirements set forth herein are otherwise satisfied. Tenant agrees to permit
Landlord at all reasonable times to inspect the policies of insurance of Tenant
covering risks upon the Premises for which policies or copies thereof are not
delivered to Landlord.

    7.5 Landlord's Insurance Obligations.  Landlord shall maintain in effect a
program of insurance (together with any and all deductibles and self-insured
retentions and expenses as Landlord may from time to time deem appropriate in
connection therewith) covering Landlord's interest in the buildings within the
Shopping Center, including the leasehold improvements included within
"Landlord's Work" as referenced in Exhibit "C" (but not "Tenant's Work" as
referenced in said Exhibit "C," Tenant's

24

--------------------------------------------------------------------------------

leasehold improvements, alterations or additions permitted under Article 10
hereof, Tenant's trade fixtures, merchandise or other personal property), in an
amount of not less than eighty percent (80%) of its full insurable value
(exclusive of excavations, foundations and footings) during the Term, providing
protection against any peril generally included within the classification
"Special Form (All Risk) Coverage" and such further insurance as Landlord, at
its option, deems necessary or desirable with respect thereto or to the Common
Areas (including, but not limited to, commercial general liability insurance),
together with any and all deductibles and self-insured retentions and expenses
as Landlord may from time to time deem appropriate in connection therewith.
Landlord's obligation to carry the insurance provided for herein may be brought
within the coverage of a so-called blanket policy or policies of insurance
carried and maintained by Landlord, provided that the coverage afforded will not
be reduced or diminished by reason of the use of such insurance.

    7.6 Insurance Use Restrictions.  Tenant agrees that it will not at any time
during the Term carry any stock of goods or do anything in or about the Premises
which will increase the insurance rates upon the building of which the Premises
are a part. Tenant agrees to pay to Landlord forthwith upon demand the amount of
any increase in premium for property and liability insurance that may be charged
during the Term on the amount of insurance to be carried by Landlord resulting
from the foregoing or from Tenant doing any act in or about the Premises which
does so increase the insurance rates, whether or not Landlord shall have
consented to such act on the part of Tenant, and in the event of any such act on
the part of Tenant, Landlord, in addition to any and all other rights and
remedies it may have whether hereunder or at law or in equity, shall have the
right to cancel and terminate this Lease at any time thereafter upon notice
thereof to Tenant. If Tenant installs upon the Premises any electrical equipment
which constitutes an overload on the electrical lines of the Premises, Tenant
shall at its own expense make whatever changes or provide whatever equipment
safeguards are necessary to comply with the requirement of the insurance
underwriters and any governmental authority having jurisdiction thereover, but
nothing herein contained shall be deemed to constitute Landlord's consent to
such overloading.

Article 8—SIGNS

    8.1 Sign Criteria.  Tenant shall comply with the sign criteria set out in
Exhibit "D." Notwithstanding anything to the contrary contained in Exhibit "D,"
Tenant shall not display, affix or maintain upon the glass panes and supports of
the show windows or any doors (and within 24 inches of any such window or door)
or the exterior walls of the Premises, or anywhere within the Premises if the
same is visible from outside the Premises, any sign, lettering, advertising
placard or advertisement, decoration, name, notice, insignia, trademark,
descriptive material or any other such like item or items (hereinafter any of
the foregoing sometimes being referred to as a "Sign" or "Signs"), except such
Signs as shall have first received the approval of Landlord as to size, type,
color, location, copy, nature and display qualities, which approval shall not be
unreasonably withheld. Anything to the contrary in this Lease notwithstanding,
Tenant shall not affix any Sign to the roof of the Premises and no advertising
medium shall be utilized by Tenant in the Shopping Center which can be heard or
experienced outside the Premises, including without limiting the generality of
the foregoing, flashing lights, searchlights, musical instruments, loudspeakers,
phonographs, radios, televisions, scents or odors. In addition, Tenant shall not
display, paint or place or cause to be displayed, painted or placed, any
handbills, bumper stickers or other advertising devices or Signs on any vehicle
parked in the parking area of the Shopping Center, whether belonging to Tenant,
or to Tenant's agent, or to any other person; nor shall Tenant distribute, or
cause to be distributed, in the Shopping Center any handbills or other
advertising devices. Tenant acknowledges that the Premises are a part of an
integrated Shopping Center and that control of all Signs by Landlord is
essential to the maintenance of uniformity, propriety and aesthetic values in
said Shopping Center and in the regional shopping mall to be known as "Chandler
Fashion Center" within which the Shopping Center is located. Tenant shall submit
all exterior Sign plans for Landlord's prior approval and, notwithstanding any
such approval by Landlord,

25

--------------------------------------------------------------------------------

Tenant expressly acknowledges and agrees that all exterior Signs remain further
subject to the prior approval of all governmental bodies and agencies having
jurisdiction thereover.

    8.2 Sign Removal/Fines.  Tenant shall upon request of Landlord immediately
remove any exterior Sign (or interior Sign, if the same is visible from outside
the Premises) which Tenant has placed or permitted to be placed in, upon, above
or about the Premises and which Landlord reasonably deems objectionable or
offensive; provided, however, in no event shall Tenant be permitted to display
on or within its windows or storefront (or anywhere within the Premises if the
same is visible from outside the Premises) any advertisement of its internet or
web site or any other computer, telephonic, video or other electronic or
technology based communication or sales system(s). If Tenant refuses or fails to
remove any such Sign within forty-eight (48) hours following notice from
Landlord to remove the same, then Landlord may remove the same and may, if
necessary, enter upon the Premises to do so. Tenant shall be solely responsible
for any and all fines, duties and liens whatsoever imposed upon Landlord or the
Shopping Center by any governmental body or agency having jurisdiction thereover
pertaining to any Sign which Tenant has placed or permitted to be placed in,
upon, above or about the Premises which is in violation of any ordinance, rule,
law, directive, regulation, requirement, guideline or order of such body or
agency.

Article 9—MAINTENANCE AND SANITATION

    9.1 Tenant's Obligations.  Tenant shall repair any damage to the Premises
caused by Tenant or by any of Tenant's employees, agents, customers, invitees or
licensees, other than from ordinary wear. Tenant shall maintain and keep in good
order and repair, ordinary wear and tear excepted, the interior of the Premises,
the structural floor of the Premises and all flooring and all doors, windows and
plate glass, and, subject to the provisions of Section 4.4, all heating,
ventilating and air conditioning equipment serving the Premises, and shall be
responsible for all items of repair, maintenance and improvement or
reconstruction as may at any time and from time to time be required to comply
with all environmental, remedial and other laws, ordinances, rules, directions,
regulations, requirements, guidelines and orders now or hereafter in effect from
time to time of governmental and public bodies and agencies which shall impose
any duty upon Landlord or Tenant with respect to the use, occupation or
alteration of the Premises or any portion thereof, including but not limited to
the Williams-Steiger Occupational Safety and Health Act, the Clean Air Act and
the Americans with Disabilities Act. Landlord agrees whenever possible to extend
to Tenant the benefit of any enforceable manufacturer's warranties on such
items. If Tenant refuses or neglects to make repairs and/or maintain the
Premises, or any part thereof, in a manner reasonably satisfactory to Landlord,
then, in addition to any and all other rights and remedies Landlord may have
whether hereunder or at law or in equity, Landlord reserves the right, upon
giving Tenant reasonable written notice of its election to do so, to make such
repairs or perform such maintenance on behalf of and for the account of Tenant;
provided, however, no reservation of such right by Landlord shall be deemed to
(a) impose any obligation on Landlord to make such repairs or perform such
maintenance, or (b) render Landlord liable to Tenant or any third (3rd) party
for the failure to do so, or (c) relieve Tenant from any obligation to indemnify
Landlord as otherwise provided elsewhere in this Lease. In such event such work
shall be paid for by Tenant promptly upon receipt of a bill therefor. Tenant
shall not decorate or paint the exterior of the Premises, or any part thereof,
except in the manner and color first approved in writing by Landlord, nor shall
Tenant install any equipment on the roof or make any repairs affecting the roof,
or any portion thereof, without first obtaining Landlord's prior written
approval therefor.

    9.2 Landlord's Obligation.  Landlord's maintenance and repair obligations
are as set forth in Article 4. Landlord shall not in any way be liable to Tenant
for failure to make repairs as specifically required under the Lease unless
Tenant has previously notified Landlord in writing of the need for such repairs
and Landlord has failed to commence and complete said repairs within a
reasonable period of time following receipt of such notification.

26

--------------------------------------------------------------------------------

    9.3 Right to Enter.  Tenant agrees to permit Landlord and its agents,
employees, servants and contractors to enter the Premises at all times during
usual business hours for the purpose of inspecting same and upon reasonable
notice to Tenant for the purpose of performing any of Landlord's maintenance or
repair obligations. In addition, Tenant agrees to permit Landlord and the
tenants (and their agents and contractors) of other stores in the Shopping
Center to enter the Premises in order to install, replace, maintain and repair
electrical, telephone, plumbing, mechanical and fire protection systems and
other utility lines, equipment and systems above the ceiling, below the floor or
within the walls of the Premises, provided that the entry of Landlord and such
tenants and their work in or upon the Premises shall not unreasonably interfere
with the business of Tenant and that Landlord and such tenants shall promptly
repair and restore any damage to the Premises or to Tenant's property occasioned
by such entry or work.

    9.4 Trash.  Landlord and Tenant hereby acknowledge and agree that, as part
of Common Area Expenses pursuant to Article 4, Landlord or Landlord's agent or
contractor, as the case may be, shall provide and maintain trash receptacles
about the Shopping Center in which to place trash and shall cause such trash to
be removed from the area as often as reasonably necessary. In no event shall
Tenant place or dispose of any Hazardous Materials (including, but not limited
to, fluorescent light tubes) in any trash receptacles within the Shopping
Center.

Article 10—ALTERATION, REPAIR AND LIENS

    10.1 Consent Required.  Tenant shall not make any alterations or additions
upon the Premises without the prior written consent of Landlord, which consent
shall not be unreasonably withheld. The plans and specifications for any and all
such work shall first receive the prior written approval of Landlord in
accordance with the procedures for obtaining such approval set forth in Exhibit
"C", which approval shall not be unreasonably withheld, and any such work
performed by, for or on behalf of Tenant pursuant to this Section 10.1 costing
in the aggregate in excess of Five Thousand Dollars ($5,000.00) shall be
performed only after Tenant has obtained and furnished Landlord with
satisfactory evidence of a construction payment and performance bond reasonably
acceptable to Landlord for any and all such work. In the event that Tenant shall
make any permitted alterations or changes to the Premises under the terms and
provisions of this Article 10, Tenant agrees upon its part to carry such
additional property insurance as may be necessary to fully insure on a primary,
non-contributory basis all such alterations and changes, it being expressly
understood and agreed that none of such alterations or changes shall be insured
by Landlord under such insurance as it may carry upon the building of which
Premises are a part, nor shall Landlord be required under any provisions for
reconstruction of the Premises to reinstall or reconstruct any such alterations
or changes; provided, however, the foregoing provisions of this Section 10.1
notwithstanding, Tenant and its contractors shall, at a minimum, carry such
insurance in connection with the construction of such alterations and changes as
is required of Tenant and its contractors pursuant to Exhibit "C" for the
construction of Tenant's Work hereunder. Landlord may, at its option and for its
sole benefit, carry its own and/or additional insurance covering such
alterations and/or changes.

    10.2 Liens.  Tenant shall pay or cause to be paid all costs for work done by
it or caused to be done by it on, and for materials furnished to, the Premises,
and Tenant shall keep the Premises free and clear of all mechanics' liens and
other liens on account of work done by Tenant or persons claiming under it.
Tenant agrees to and shall indemnify and save Landlord and any fee owner (if
any) free and harmless against liability, loss, damage, costs, attorneys' fees,
and all other expenses on account of claims of lien of laborers or materialmen
or others for work performed or materials or supplies furnished for Tenant or
persons claiming under it. If any claim of lien should be perfected against the
Premises or the Shopping Center or any interest in either, Tenant shall, within
twenty (20) days thereafter, cause the property which is subject to the lien to
be discharged therefrom either by paying the same or by filing or recording a
surety bond in accordance with the provisions of the laws

27

--------------------------------------------------------------------------------

of the State of Arizona. If Tenant shall be in default in paying any charge for
which a mechanics' or materialmen's lien claim and suit to foreclose the lien
have been filed and shall not have filed or recorded the surety bond referred to
above, Landlord may (but shall not be required to) pay the said claim and any
costs, and the amount so paid, together with reasonable attorneys' fees incurred
in connection therewith, shall be immediately due and owing from Tenant to
Landlord, and Tenant shall pay the same to Landlord with interest at one percent
(1%) per month from the dates of Landlord's payments. Should any claims of lien
be filed against the Premises or any action affecting the title to such property
be commenced, the party receiving notice of such lien or action, whether
Landlord or Tenant, shall forthwith give the other notice thereof.

Article 11—FIXTURES AND PERSONAL PROPERTY

    11.1 Ownership.  Any trade fixtures, signs and other personal property of
Tenant not permanently affixed to the Premises shall remain the property of
Tenant, and Landlord agrees that Tenant shall have the right, provided Tenant is
not in default under the terms of this Lease, at any time, and from time to
time, to remove any and all of its trade fixtures, signs and other personal
property which it may have stored or installed in the Premises, including,
without limitation, counters, shelving, showcases, mirrors and other movable
personal property. Nothing contained in this Article shall be deemed or
construed to permit or allow Tenant to remove such personal property, without
the immediate replacement thereof with similar personal property of comparable
or better quality. Tenant, at its expense, shall immediately repair any damage
occasioned to the Premises by reason of the removal of any such trade fixtures,
signs, and other personal property, and upon expiration or earlier termination
of this Lease, Tenant shall leave the Premises in a neat and clean condition and
free of debris. All trade fixtures, signs, and other personal property installed
in or attached to the Premises by Tenant must be new when so installed or
attached. All improvements to the Premises by Tenant, including but not limited
to recessed light fixtures, floor coverings, carpeting, draperies, and
partitions, but excluding movable trade fixtures, decorative lighting fixtures
and signs, shall become the property of Landlord upon expiration or earlier
termination of this Lease, unless Landlord requests their removal in which event
Tenant shall remove the same and restore the Premises to its original condition
at Tenant's expense. Tenant shall have no right, title, or interest at any time
in or to any electric, telephone, satellite or other electronic or
telecommunication systems, wiring, conduits, equipment or facilities of any kind
or nature now or hereafter developed or any substitutes or replacements therefor
located within the Shopping Center anywhere outside the Premises whether or not
the same shall have been installed by or on behalf of Tenant or at Tenant's
request and/or expense, notwithstanding any right of use thereto Tenant may have
during the Term or any extension thereof, which use shall be subject to
appropriate charges and/or fees imposed thereon by Landlord and/or by any
applicable provider or shared provider thereof or of any services relating
thereto.

    11.2 Removal.  If Tenant fails to remove any of its trade fixtures,
furniture and other personal property upon expiration or the sooner termination
of this Lease, Landlord may at Landlord's option retain all or any of such
property, and title thereto shall thereupon vest in Landlord, or Landlord may
remove from the Premises and dispose of, in any manner, all or any portion of
such property, in which latter event Tenant shall, upon demand, pay to Landlord
the actual expense of such removal and disposition and the repair of any and all
damage to the Premises resulting from or caused by such removal.

    11.3 Personal Property Taxes.  Tenant shall pay before delinquency all
taxes, assessments, license fees and public charges levied, assessed or imposed
upon its business operation, as well as upon its trade fixtures, merchandise and
other personal property in or upon the Premises. In the event any such items of
property are assessed with property of Landlord, such assessment shall be
divided between Landlord and Tenant to the end that Tenant shall pay only its
equitable portion of such assessment as

28

--------------------------------------------------------------------------------

determined by Landlord. No taxes, assessments, fees or charges referred to in
this paragraph shall be considered as real property taxes under the provisions
of Section 3.7 hereof.

Article 12—ASSIGNMENT AND SUBLETTING

    12.1 Restrictions.  Tenant shall not, either voluntarily or by operation of
law, assign, sell, encumber, pledge or otherwise transfer all or any part of
Tenant's leasehold estate hereunder, or permit the Premises to be occupied by
anyone other than Tenant or Tenant's employees, or sublet the Premises or any
portion thereof (collectively or separately, as the case may be, any such
instance hereinafter a "transfer"), without obtaining, in each such instance,
Landlord's prior written consent. Landlord's consent shall not be unreasonably
withheld, provided that, in Landlord's sole discretion and opinion (i) the
occupancy resulting therefrom will not violate any rights theretofore given to
any other tenant of the Shopping Center, (ii) substantially the same type,
class, nature and quality of business, merchandise, services, management and
financial soundness of ownership is maintained and will continue to be furnished
in a manner compatible with the high standards contemplated by this Lease,
(iii) the financial worth, business reputation or anticipated Percentage Rent of
the proposed new occupant are not less than that of Tenant, (iv) the proposed
new occupant has, within the 5 year period immediately preceding the proposed
transfer, at least 3 years' experience in operating substantially the same type
of retail store as operated hereunder by Tenant, (v) as a result of such
transfer the Premises or any part thereof would not be subject to any
alteration, addition or other change or requirement to bring the same into
compliance with all then applicable environmental, remedial and other laws
including, without limitation, all laws, ordinances, rules, directions,
regulations, guidelines, requirements and orders of all governmental and public
bodies and agencies having jurisdiction thereover, (vi) none of the covenants,
conditions or obligations imposed upon Tenant by this Lease, including without
limitation any use restrictions, nor any of the rights, remedies or benefits
afforded Landlord by this Lease, are thereby impaired or diminished and, in
addition, Tenant is not then in default under any of the terms, covenants or
conditions of this Lease, and (vii) Landlord is not then separately or
independently engaged in negotiations with the proposed new occupant for any
space within the Shopping Center including, but not limited to, the Premises or
within the regional shopping mall to be known as "Chandler Fashion Center"
within which the Shopping Center is located. Tenant agrees to reimburse Landlord
or its designee for Landlord's reasonable costs and attorneys' fees incurred in
conjunction with the processing, reviewing, negotiating, and/or documenting of
each transfer hereunder made or requested by Tenant.

    Consent by Landlord to one or more transfers shall not operate as a waiver
or discharge of any of the provisions of this Article with respect to any
subsequent transfer. Landlord's acceptance of rent from anyone other than Tenant
shall not be deemed to be a waiver of any of the provisions of this Lease or to
be a consent to any transfer of all or any part of Tenant's leasehold estate
hereunder or the subletting of all or any part of the Premises. Any transfer or
attempted transfer without Landlord's written consent shall be void and confer
no rights upon any third person, and at the option of Landlord, shall terminate
this Lease; and said third person shall be occupying the Premises as a tenant at
sufferance. The voluntary or other surrender of this Lease by Tenant or a mutual
cancellation hereof shall not work a merger and shall, at the option of
Landlord, terminate all or any existing subleases or subtenancies, or shall
operate as an assignment to Landlord of such subleases or subtenancies. In no
event shall the Premises be subdivided or partially sublet nor any request made
for permission to do so, the foregoing provisions of this Section 12.1
notwithstanding, and in no event shall any form of transfer hereunder (whether
or not Landlord's consent is required, given or withheld for such transfer)
relieve Tenant or any guarantor of any liability under this Lease during the
Term or any extension or renewal thereof. Notwithstanding the foregoing, in the
event Landlord consents to any transfer where Landlord's consent is required
hereunder, Tenant shall be released of liability thereafter accruing under this
Lease (except for liability hereunder arising out of acts or omissions occurring
prior to such transfer), provided the transferee assumes all of the obligations
of Tenant under this Lease in writing

29

--------------------------------------------------------------------------------

and has, both prior to such transfer and immediately thereafter, a net worth of
at least Twenty Million Dollars ($20,000,000.00).

    If Tenant is a corporation, the capital stock of which is not publicly
traded on a recognized national stock exchange, or is a limited liability
company or an unincorporated association or partnership, the transfer,
assignment or hypothecation of any stock or interest in such company,
corporation, association or partnership in the aggregate in excess of forty-nine
percent (49%) from the holdings at the time such entity became Tenant hereunder
(including also the merger or consolidation of Tenant with any other corporation
or business entity as well as the change or conversion of Tenant to any company,
partnership or other entity which possesses the characteristics of limited
liability) shall be deemed as a transfer within the meaning and provisions of
this Article. Tenant shall have the right without Landlord's consent (and
without being subject to the provisions of Sections 12.2 or 12.3 below) to
assign this Lease or sublet the Premises or any part thereof to any parent,
subsidiary or affiliate provided that (1) any such assignee or subtenant shall
deliver to Landlord a copy of a document satisfactory to Landlord by which such
assignee or subtenant agrees upon such assignment or subletting to assume and
perform all of the terms and conditions of this Lease on Tenant's part;
(2) Tenant remains fully liable hereunder for the unexpired Term and any
extension thereof; and (3) in the event such parent, subsidiary or affiliate of
the entity making the assignment or sublease shall at any time after the date of
such assignment or sublease no longer be a parent, subsidiary or affiliate of
the entity making assignment or sublease, then such event shall constitute a
transfer requiring Landlord's consent hereunder. For purposes of this Lease, an
"affiliate" shall mean a corporation or other entity controlled by, controlling
or under common control with Tenant. Notwithstanding anything to the contrary
contained in this Lease, Tenant shall have the right without Landlord's consent,
and without being subject to the provisions of Sections 12.2 or 12.3 below, (but
subject in each instance to the conditions that [a] any such assignee or
subtenant shall deliver to Landlord a copy of a document satisfactory to
Landlord by which such assignee or subtenant agrees upon such assignment or
subletting to assume and perform all of the terms and conditions of this Lease
on Tenant's part and [b] Tenant remains fully liable hereunder for the unexpired
Term and any extension thereof), to assign this Lease or sublet the Premises to
any entity which acquires (whether by way of merger, consolidation or other form
of asset or capital stock acquisition), in a single transaction, ownership of
all or substantially all of the restaurants then operated under the trade name
"BJ's Restaurant & Brewery" and owned by Tenant, its parent, subsidiaries and
affiliates (provided Tenant is CHICAGO PIZZA & BREWERY, INC., a California
corporation, and, together with its parent, subsidiaries and affiliates then
owns at least twenty [20] such restaurants), except that in order for such
merger or consolidation to occur without Landlord's consent the resulting entity
must have a net worth equal to the greater of the net worth of Tenant as of
(i) the date hereof or (ii) the effective date of such merger or consolidation.
Notwithstanding the foregoing, in the event of a transfer of Tenant's interest
in this Lease pursuant to the immediately preceding sentence, Tenant shall be
released of liability thereafter accruing under this Lease (except for liability
hereunder arising out of acts or omissions occurring prior to such transfer),
provided the transferee assumes all of the obligations of Tenant under this
Lease in writing and has, both prior to such transfer and immediately
thereafter, a net worth of at least Twenty Million Dollars ($20,000,000.00).

    12.2 Procedure/Cancellation of Lease.  If Tenant desires at any time to
assign this Lease or to sublet the Premises and Landlord's consent is required
under this Article, it shall first request such consent by giving Landlord
notice of its desire to do so and shall submit in writing to Landlord (i) the
name of the proposed subtenant or assignee; (ii) the nature of the proposed
subtenant's or assignee's business to be carried on in the Premises; (iii) the
business background and experience of the proposed subtenant or assignee;
(iv) the terms and provisions of the proposed sublease or assignment; and
(v) such reasonable financial information as Landlord may request concerning the
proposed subtenant or assignee. Any request for Landlord's approval of a
sublease or assignment shall be accompanied with a check in such reasonable
amount as Landlord shall advise for the cost of review and/or

30

--------------------------------------------------------------------------------

preparation of any documents relating to such proposed transfer, whether or not
any such transfer shall be consummated. Upon the receipt of such request,
statement and information from Tenant, Landlord shall have the right, to be
exercised in writing within thirty (30) days after such receipt, to cancel and
terminate this Lease, as of the date set forth in Landlord's notice of exercise
of such option, which effective date of termination in Landlord's notice shall
not be less than sixty (60) nor more than one hundred twenty (120) days
following the giving of such notice. Tenant shall have the right to negate
Landlord's cancellation by withdrawing its request within ten (10) days after
giving of Landlord's notice, whereupon this Lease and the occupancy hereunder
shall continue unchanged and in full force and effect. In the event Landlord
shall exercise such cancellation right, Tenant shall surrender possession of the
Premises on the date set forth in such notice and in accordance with the
provisions of this Lease relating to surrender of the Premises at the expiration
of the Term.

    12.3 Transfer Rent Adjustment.  In the event Landlord shall not exercise its
right to cancel this Lease as provided hereinabove, and Landlord consents to any
transfer as provided in this Article, then in each and every such event the then
Minimum Annual Rent for the balance of the Term (including also all extensions
thereof) specified in Article 1 shall be increased to the higher of: (i) the
rentals payable by any such assignee or sublessee for such periods pursuant to
such assignment or sublease; or (ii) an amount equal to the total of the highest
Minimum Annual Rent plus Percentage Rent (if any) required to be paid by Tenant
pursuant to this Lease for any Lease Year preceding such assignment or
subletting; In no event shall the Minimum Annual Rent, after such assignment or
subletting, be less than the Minimum Annual Rent specified in Article 1. In
addition, if Landlord has furnished Tenant with a sum of money or with an item
or items of value as and for an incentive or allowance to enter into this Lease,
then Tenant shall promptly reimburse Landlord an amount equal to the product
obtained by multiplying the number of Lease Years remaining under the Lease
times the quotient obtained after dividing the aggregate amount of all such
incentives and allowances if monetary (together with the aggregate cost thereof
to Landlord if non-monetary) by the number of Lease Years under the original
Term.

    12.4 Required Documents.  Each transfer to which Landlord has consented
shall be evidenced by a written instrument in form satisfactory to Landlord,
executed by Tenant and the transferee under which Tenant acknowledges that it is
not relieved of liability by reason of such transfer and the transferee agrees
in writing for the benefit of Landlord to assume, to perform and to abide by all
of the terms, covenants and conditions of this Lease to be done, kept and
performed by Tenant, including the payment of all amounts due or to become due
under this Lease directly to Landlord and the obligation to use the Premises
only for the purpose specified in Article 1.

Article 13—DAMAGE OR DESTRUCTION

    13.1 Insured Casualty.  If the Premises or the building containing the same
be destroyed or damaged by fire or other casualty covered by Landlord's "Special
Form (All Risk) Coverage" insurance to such an extent that they cannot be
repaired and restored within one hundred twenty (120) days, Landlord shall have
the option to terminate this Lease; otherwise Landlord shall forthwith and with
due diligence, repair and restore said building and Premises to substantially
their condition immediately prior to such damage or destruction.

    13.2 Damage Near End of Term.  If the damage or destruction referred to in
the preceding paragraph amounts to at least 25% of the Premises and occurs
during the last eighteen (18) months of the Term, then Landlord shall have the
option, at its sole election, to terminate this Lease effective as of the date
of such damage or destruction, and any unearned rents paid in advance shall be
refunded. Such election must be made and notice thereof given to Tenant within
thirty (30) days from the date of such damage or destruction. If this Lease
shall not be terminated as provided in this paragraph, the building and Premises
shall be repaired and restored as hereinabove provided.

31

--------------------------------------------------------------------------------

    13.3 Damage to Shopping Center.  If 50% or more of the total area of all the
buildings in the Shopping Center shall be damaged or destroyed by fire or other
casualty, Landlord shall have the option, notwithstanding anything to the
contrary contained elsewhere in this Lease, at Landlord's election, to terminate
this Lease by notice to Tenant at any time after ninety (90) days from the date
of such happening, and Landlord shall refund any unearned rents that had been
paid in advance by Tenant prior to the termination date of this Lease pursuant
to this Section 13.3 after deducting therefrom any amounts due Landlord by
Tenant.

    13.4 Right of Entry/Construction Obligations.  In the event Landlord is
either obligated or elects to repair and restore the building and Premises under
any of the provisions of this Article, which repair and restoration shall only
be to the extent of Landlord's Work described in Exhibit "C," Landlord shall
have the immediate right to enter the Premises for such purposes. During the
period of such repair and restoration, Tenant's Minimum Annual Rent shall be
abated, and Tenant's Percentage Rent Sales Level reduced, proportionately to the
extent that the Premises are rendered untenantable and Tenant is unable to
operate its business therein. Failure of Tenant to permit such entry, in
addition to being a default hereunder, shall delay the abatement of Minimum
Annual Rent hereunder, if any, for a period of time equal to the extent of any
such delay. Tenant shall be responsible for the repair and restoration of all
items specified as Tenant's Work in Exhibit "C," as well as Tenant's leasehold
improvements, trade fixtures and other property in the Premises.

    13.5 Uninsured Casualty.  In the event that the Premises are partially or
totally destroyed as a result of any casualty or peril not covered by insurance
required to be carried by Landlord hereunder, Landlord may within a period of
one hundred-twenty (120) days after the occurrence of such destruction
(a) commence reconstruction and restoration of the Premises and prosecute the
same diligently to completion, in which event this Lease shall continue in full
force and effect, or (b) notify Tenant in writing that it elects not to so
reconstruct or restore the Premises, in which event this Lease shall cease and
terminate as of the date of service of such notice, unless Tenant is unable to
continue the operation of its business after the occurrence of such destruction,
in which event this Lease shall cease and terminate as of the date of such
destruction.

    13.6 Mutual Release/No Statutory Termination.  Upon any termination of this
Lease under any of the provisions of this Article, each party shall be released
thereby without further obligations to the other party coincident with the
surrender of possession of the Premises to Landlord, except for items which have
theretofore accrued and are then unpaid and for rights of indemnification for
acts or omissions occurring prior to such termination and surrender. Tenant
hereby waives any statutory rights of termination which may arise by reason of
any partial or total destruction of the Premises which Landlord is obligated to
restore or may restore under any of the provisions of this Article, and further
waives any rights it may have to construe any damage to the Premises as a
constructive eviction.

Article 14—DEFAULTS; REMEDIES

    14.1 Events of Default.  The occurrence of any of the following shall
constitute a default and material breach of this Lease by Tenant:

    (a) Any failure by Tenant to pay any rent or any other sum required to be
paid under this Lease, or any part thereof, where such failure continues for ten
(10) days after written notice thereof from Landlord to Tenant; or

    (b) Any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for twenty (20) days after written notice thereof from
Landlord to Tenant; provided that if the nature of such default is such that the
same cannot reasonably be cured within a twenty (20) day period, Tenant

32

--------------------------------------------------------------------------------

shall not be deemed to be in default if it shall commence such cure within such
period and thereafter rectify and cure said default with due diligence; or

    (c) Abandonment or vacation of the Premises by Tenant (as used in this Lease
with respect to the Premises, the terms "vacate" and "abandon" shall be deemed
to include, without limiting the broadest meaning of those terms, the failure of
Tenant to be open to the public for business in the Premises for a period of ten
(10) consecutive days that the Shopping Center shall be open for business to the
public unless such failure is excused or permitted under the express terms of
this Lease); or

    (d) Tenant or any guarantor of Tenant's obligations under this Lease makes
an assignment for the benefit of creditors, files a petition in bankruptcy,
takes the benefit of any insolvency act, is dissolved, or adjudicated a
bankrupt, or an involuntary petition in bankruptcy is filed by any party against
Tenant or any guarantor, a receiver is appointed for Tenant's business or its
assets, or Tenant's assets are otherwise seized by process of law.

    If within any twelve (12) month period during the Term hereof, Tenant shall
have failed to perform or been in default under the same Article more than three
(3) times and Landlord because of such failures or defaults shall have served
upon Tenant within said twelve (12) month period three (3) or more notices of
any such failure or default, then any fourth or subsequent default under said
Article within said twelve (12) month period shall be deemed a noncurable
default and Landlord, in addition to all other rights and remedies it may have
hereunder, shall be entitled to immediate possession of the Premises.

33

--------------------------------------------------------------------------------

    14.2 Remedies.  In the event of a default by Tenant, which default is not
cured within the applicable cure period provided under this Lease, Landlord, in
addition to all other rights and remedies available to it whether hereunder or
at law or in equity, at its option, without further notice or demand of any kind
to Tenant or any other person may:

    (a) Declare the Term hereof ended and reenter the Premises and take
possession thereof and remove all persons therefrom, and Tenant shall have no
further claim thereon or hereunder; or

    (b) Without declaring the Term hereof ended, reenter the Premises and occupy
the whole or any part thereof for and on account of Tenant and collect any
unpaid rentals and Other Charges, which have become payable, or which may
thereafter become payable; or

    (c) Even though it may have initially reentered the Premises without
termination of the Term, thereafter elect to terminate the Term and all of the
rights of Tenant in or to the Premises.

    Should Landlord have reentered the Premises under the provisions of
subsection (b) above, Landlord shall not be deemed to have terminated the Term,
or the liability of Tenant to pay any rental or Other Charges thereafter
accruing, or to have terminated Tenant's liability for damages under any of the
provisions hereof, by any such reentry or by any action, in unlawful detainer or
otherwise, to obtain possession of the Premises, unless Landlord shall have
notified Tenant in writing that it has so elected to terminate the Term, and
Tenant further covenants that the service by Landlord of any notice pursuant to
the unlawful detainer statutes of the State of Arizona and the surrender of
possession pursuant to such notice shall not (unless Landlord elects to the
contrary at the time of or at any time subsequent to the serving of such notice
and such election is evidenced by a written notice to Tenant) be deemed to be a
termination of the Term. In the event of any entry or taking possession of the
Premises as aforesaid, Landlord shall have the right, but not the obligation, to
remove therefrom all or any part of the personal property located therein and
may place the same in storage at a public warehouse at the expense and risk of
Tenant. In addition, Tenant agrees to pay to Landlord as additional damages,
whether or not this Lease is terminated by Landlord, (i) the cost of repairs,
alterations, redecorating, leasing commissions and Landlord's other expenses
incurred in reletting the Premises to a new lessee, and (ii) if Landlord has
furnished Tenant with a sum of money or with an item or items of value as and
for an incentive or allowance for Tenant to enter into this Lease, an amount
equal to the product obtained by multiplying the number of Lease Years remaining
under the Lease times the quotient obtained after dividing the aggregate amount
of all such incentives and allowances if monetary (together with the cost
thereof to Landlord if non-monetary) by the number of Lease Years under the
original Term. Tenant further agrees that Landlord may execute any lease in its
own name, the lessee therein named being under no obligation whatsoever to see
to the application by Landlord of any rent collected by Landlord from such
lessee, and the Tenant hereunder having no right or authority whatsoever to
collect any rent from such lessee.

    14.3 Landlord's Lien/Security Interest.  Tenant agrees that Landlord shall
have a landlord's lien, and additionally hereby separately grants to Landlord a
first and prior security interest, in, on and against all personal property of
Tenant from time to time situated on the Premises, which lien and security
interest shall secure the payment of all rental and additional charges payable
by Tenant to Landlord under the terms hereof. Tenant further agrees to execute
and deliver to Landlord from time to time such financing statements and other
documents as Landlord may then deem appropriate or necessary to perfect and
maintain said lien and security interest, and expressly acknowledges and agrees
that, in addition to all other rights and remedies Landlord may have hereunder
or at law or in equity, in the event of any default of Tenant hereunder,
Landlord shall have any and all rights and remedies granted a secured party
under the Uniform Commercial Code then in effect in the State of Arizona. If
Tenant shall fail for any reason, within twenty (20) days following Landlord's
request therefor, to execute any such financing statement or document requiring
Tenant's execution, then Landlord shall

34

--------------------------------------------------------------------------------

have the right to execute the same as attorney-in-fact of Tenant, coupled with
an interest, for, and on behalf, and in the name of Tenant.

    14.4 No Waiver.  The waiver by Landlord of any breach of any term, covenant
or condition herein contained shall not be deemed to be a waiver of such term,
covenant or condition or any subsequent breach of the same or any other term,
covenant or condition herein contained. The subsequent acceptance of rent or
other sum hereunder by Landlord shall not be deemed to be a waiver of any
preceding breach of Tenant of any term, covenant or condition of this Lease,
other than the failure of Tenant to pay the particular rent or other sum so
accepted, regardless of Landlord's knowledge of such preceding breach at the
time of acceptance of such rent or other sum. No endorsement or statement on any
check or any letter accompanying any check or payment of a lesser amount of any
rent or other sum hereunder shall be deemed an accord and satisfaction, and
Landlord's acceptance of such check or lesser amount shall be on account only
and without prejudice to Landlord's right to recover the balance of such rent or
other sum, none of Landlord's rights and remedies being affected thereby. No
covenant, term or condition of this Lease shall be deemed to have been waived by
Landlord unless such waiver shall be in writing by Landlord.

Article 15—DEFAULT BY LANDLORD

    Landlord shall not be in default hereunder unless Landlord fails to perform
the obligations required of Landlord within a reasonable time, but in no event
later than thirty (30) days after written notice by Tenant to Landlord and to
the holder of any first mortgage or deed of trust covering the Premises whose
name and address shall have theretofore been furnished to Tenant in writing
specifying wherein Landlord has failed to perform such obligation; provided,
however, that if the nature of Landlord's obligation is such that more than
thirty (30) days are required for performance then Landlord shall not be in
default if Landlord commences performance within such thirty (30) day period and
thereafter diligently prosecutes the same to completion. In no event shall
Tenant have the right to terminate this Lease as a result of Landlord's default
and Tenant's remedies shall be limited to an injunction and/or damages. Nothing
herein contained shall be interpreted to mean that Tenant is excused from paying
any rent due hereunder as a result of any default by Landlord.

Article 16—ATTORNEYS' FEES

    In the event that either Landlord or Tenant shall institute any action or
proceeding against the other relating to the provisions of this Lease, or any
default hereunder or any right or remedy of either party, the prevailing party
shall be entitled to recover as part of, or incident to, such action or
proceeding, all attorneys' fees, expert witness fees and other costs and
expenses incurred in the preparation and processing of such action or
proceeding. In addition, Landlord shall be entitled to all attorneys' fees,
expert witness fees and other costs and expenses incurred by reason of any and
all proceedings under the Bankruptcy Code (as the same now exists or under any
amendment thereof which may hereafter be enacted or under any other act relating
to the subject of bankruptcy), whether or not such proceedings involve or are
associated in any way with a breach by Tenant of any provision of this Lease.
All attorneys' fees, expert witness fees and other costs and expenses incurred
by Landlord by reason of any action to which Landlord shall be made a defendant
because of any action or omission of Tenant shall constitute additional rent
under this Lease.

Article 17—EMINENT DOMAIN

17.1 Termination of Lease.

    (a) Entire Taking: In the event the entire Premises shall be taken under the
power of eminent domain, or sold under the threat of the exercise of the power
of eminent domain (a "Taking"),

35

--------------------------------------------------------------------------------

then this Lease shall automatically terminate as of the date Tenant is required
by the condemning agency to vacate (the "Date of Taking") the Premises. All rent
and Other Charges shall be paid through the Date of Taking.

    (b) Partial Taking of Premises: In the event a portion of the Premises shall
be taken (also a "Taking") and the use thereof is materially impaired thereby,
then either Landlord or Tenant shall have the right to terminate this Lease as
of the Date of Taking upon giving the other written notice of such election not
later than thirty (30) days from the Date of Taking. All rent and Other Charges
shall be paid through the Date of Taking. If the use of the Premises is not
materially impaired by the Taking, or if materially impaired but neither party
terminates this Lease, then in either such event this Lease shall continue in
full force and effect with respect to the remainder of the Premises except that,
as of the Date of Taking, Minimum Annual Rent and Tenant's Percentage Rent Sales
Level shall be reduced by an amount which is equal to the proportion thereof
that the area taken bears to the entire area of the Premises before the Taking,
and Landlord shall, at its cost and expense, as soon as reasonably possible
restore the Premises on the land remaining to a complete unit of like quality
and character as existed prior to such Taking. Tenant hereby waives any
statutory rights of termination which may arise by reason of any partial Taking
of the Premises.

    (c) Taking of Shopping Center: In the event an essential access to the
Shopping Center or more than twenty-five (25%) percent of the ground area of the
Shopping Center is taken (also a "Taking") then Landlord shall have the right to
terminate this Lease as of the Date of Taking of such portion upon giving Tenant
written notice of such election not later than thirty (30) days from the Date of
Taking, provided that Landlord also terminates the leases of all or
substantially all other non-Major User tenants in the Shopping Center similarly
situated wherein Landlord has the right to so terminate. All rent and Other
Charges shall be paid through the Date of Taking.

    17.2 Eminent Domain Awards.  Any award or payment for the Taking of all or
any part of the Premises or the Shopping Center shall be the property of
Landlord, whether such award or payment shall be made as a compensation for the
diminution in value of any leasehold interest and/or for the Taking of the fee,
and/or for severance damages. In no event shall Tenant be entitled to receive
any portion of any payment or award made by a condemning authority with respect
to the condemnation of the Premises or the Shopping Center, and Tenant, subject
to the provisions of Section 17.3 of this Article, hereby waives any and all
such claims to such awards or payments.

    17.3 Personal Property of Tenant.  Provided Tenant is not in default at the
time of the Taking of the Premises and provided that Tenant's claim does not
reduce the amount of any award or payment made to Landlord under Section 17.2,
nothing in this Lease shall prevent Tenant from making a claim against the
condemning authority for Tenant's unamortized leasehold improvements (amortized
on a straight-line basis over the original Term) less the unamortized portion of
any tenant allowance furnished by Landlord (amortized on the same straight-line
basis), and for Tenant's goodwill, relocation expenses, movable trade fixtures
and other personal property taken or damaged by the condemning authority.

Article 18—SUBORDINATION & ATTORNMENT

    18.1 Subordination.  Upon the written request of Landlord or of any lessor
under a sale and leaseback of the land and/or building in which the Premises are
situated or of any mortgagee or beneficiary of Landlord, Tenant will from time
to time in writing subordinate its rights hereunder to the interest of any such
lessor, as well as to the lien of any mortgage or deed of trust now or hereafter
in force against the land and building of which the Premises are a part or
against any buildings hereafter placed upon the land of which the Premises are a
part, and to all advances made or hereafter to be made upon the security
thereof. Such written subordination shall be executed and delivered to

36

--------------------------------------------------------------------------------

Landlord within ten (10) days from Tenant's receipt of a request for the same.
If Tenant fails within ten (10) days after written demand therefor to execute
and deliver any instruments as may be necessary or proper to effectuate any of
the covenants of Tenant set forth in this Article 18, Landlord may declare
Tenant to be in default under this Lease and pursue any or all of its rights and
remedies provided in Article 14 of this Lease. If the mortgagee or beneficiary
of any mortgage or deed of trust upon the Premises should at any time require
that Tenant's rights hereunder be senior and superior to the lien of such
mortgage or deed of trust, Tenant agrees that such mortgagee or beneficiary may,
without the signature or further consent of Tenant, execute and place of record
an instrument subordinating the lien of such mortgage or deed of trust to the
rights of Tenant hereunder, provided that Tenant shall be furnished a copy of
such instrument, together with the pertinent recording information.
Notwithstanding anything to the contrary contained in this Lease, any
subordination of Tenant's leasehold interest pursuant to the provisions of this
Article shall be conditioned upon Tenant's receipt of a written subordination,
non-disturbance and attornment agreement from such mortgagee, beneficiary or
lessor, as the case may be, to the effect that Tenant's rights hereunder shall
not be disturbed so long as Tenant is not in default beyond any applicable cure
period under this Lease, whereupon Tenant shall attorn to said mortgagee,
beneficiary or lessor, as the case may be.

    18.2 Attornment.  In the event any proceedings are brought for foreclosure,
or to exercise the power of sale under any mortgage or deed of trust made by
Landlord covering the Premises, Tenant shall attorn to the purchaser upon any
such foreclosure or sale and recognize such purchaser as Landlord under this
Lease whether or not a subordination is effected by any mortgagee or beneficiary
of any mortgage or deed of trust pursuant to Section 18.1 of this Article,
provided such purchaser recognizes Tenant's rights under this Lease so long as
Tenant is not in default beyond any applicable cure period hereunder.

    18.3 Notices.  Tenant agrees to give any mortgagees and/or trust deed
holders, by certified mail, a copy of any notice of default served upon the
Landlord, provided that prior to such notice Tenant has been notified, in
writing, (by way of Notice of Assignment of Rents and Leases, or otherwise) of
the address of such mortgagees and/or trust deed holders. Tenant further agrees
that if Landlord shall have failed to cure such default within the time provided
for in this Lease, then the mortgagees and/or trust deed holders shall have an
additional thirty (30) days within which to cure such default or if such default
cannot be cured within that time, then such additional time as may be necessary
if within such thirty (30) days, any mortgagee and/or trust deed holders has
commenced and is diligently pursuing the remedies necessary to cure such
default, (including but not limited to commencement of foreclosure proceedings,
if necessary to effect such cure), in which event this Lease shall not be
terminated while such remedies are being so diligently pursued.

    18.4 Amendments.  Notwithstanding anything to the contrary expressed in this
Lease, Tenant agrees to amend or modify this Lease in any particulars as may be
reasonably required by any mortgagee or beneficiary of Landlord so long as any
such amendments or modifications do not materially alter the substantive rights
or obligations of Tenant herein and so long as Landlord has agreed to the same.

Article 19—SURRENDER OF PREMISES

    Tenant shall, upon expiration or termination of the Term, surrender the
Premises in good condition and repair, reasonable wear and tear excepted. Tenant
shall promptly surrender all keys for the Premises at the place then fixed for
payment of rent and shall inform Landlord of combinations on any locks and safes
on the Premises. At the expiration or earlier termination of the Term, Tenant
shall execute, acknowledge and deliver to Landlord, within ten (10) days after
written demand from Landlord to Tenant, any quit-claim deed or other document
required by a reputable title company to remove the cloud of this Lease from the
real property upon which the Premises are situated.

37

--------------------------------------------------------------------------------

Article 20—HOLDING OVER

    If Tenant shall hold over after the expiration of the original Term or any
applicable extension or renewal thereof, with the consent of Landlord, then
Tenant shall become a tenant on a month-to-month basis upon all the terms,
covenants and conditions herein specified, including payment of Percentage Rent,
but exclusive of any further extension or renewal options; provided, however,
that during any such hold over period, the Minimum Annual Rent payable on
account thereof shall be equal to the Minimum Annual Rent in effect upon the
date of expiration of the original Term or, as the case may be, of any
applicable extension or renewal thereof in effect immediately prior to such hold
over period, increased by twenty-five percent (25%), without a corresponding
increase in Tenant's Percentage Rent Sales Level.

Article 22—TITLE OF LANDLORD

    Landlord covenants that as of the date hereof the liens upon its estate
include but are not limited to (i) the effect of covenants, conditions,
restrictions, easements, mortgages, trust deeds, encumbrances and rights of way
of record, including but not limited to that certain document entitled
"Construction, Operation and Reciprocal Easement Agreement" which may or may not
have been recorded as of the date hereof but which is intended to be recorded in
the office of the County Recorder of Maricopa County, Arizona, which shall
hereinafter be referred to as the "Agreement;" (ii) deeds of trust and security
agreements; (iii) the effect of any zoning laws; and (iv) general and special
taxes not delinquent. Landlord covenants that the aforementioned Agreement shall
not prevent Tenant from using the Premises for the purposes set forth in
Article 1 nor increase Tenant's financial obligations or decrease Tenant's
rights under this Lease. Tenant covenants and agrees that Tenant, and all
persons in possession or holding under Tenant, will conform to and will not
violate the terms of the aforementioned Agreement.

Article 23—NOTICES

    Any notice, request, approval, demand, consent or other communication
required or permitted under this Lease (including also any exhibits, addenda and
riders attached hereto and made a part hereof) shall be in writing and shall be
deemed sufficiently given or served by Landlord or Tenant to or on the other, as
the case may be, at the time of mailing by certified or registered mail, postage
prepaid (or upon deposit with a nationally recognized overnight courier service
whose standard practice is to obtain a receipt upon delivery), addressed to the
notice address of the addressee specified in Article 1 hereof. Either party may
change such address (provided personal delivery is able to be effected at such
new address) by notice by certified or registered mail to the other.

Article 24—SALE OF PREMISES BY LANDLORD OR RE-LEASING

    In the event of any sale or exchange of the Premises by Landlord and
assignment by Landlord of this Lease, Landlord shall be and is hereby entirely
relieved of all liability under all of its covenants and obligations contained
in or derived from this Lease provided that such grantee or transferee assumes
all of the liabilities, covenant and obligations of Landlord hereunder; and
Tenant shall attorn to Landlord's grantee or assignee. Landlord and its
authorized agents and representatives shall be entitled to enter the Premises at
all reasonable times for the purpose of exhibiting the same to prospective
purchasers and, during the final six (6) months of the Term and any extension or
renewal of the Term hereof, Landlord shall be entitled to exhibit the Premises
for hire and/or for sale and to display thereon in such manner as will not
unreasonably interfere with Tenant's business the usual "For Sale" or "For
Lease" signs, and such signs shall remain unmolested on the Premises.

38

--------------------------------------------------------------------------------

Article 26—ADVERTISING AND MARKETING

    26.1 Marketing Program.  Tenant agrees that Landlord, at its sole election,
may cause to be established from time to time an advertising and marketing
program to furnish and maintain advertising and marketing events which, in
Landlord's judgment, will assist the business of tenants in or otherwise benefit
the Shopping Center and/or other shopping centers (including, but not limited
to, the regional shopping mall to be known as "Chandler Fashion Center" within
which the Shopping Center is located) having similar interests or events which
Landlord may from time to time participate in and/or cooperate with in the
implementation of similar marketing programs (hereinafter collectively the
"Marketing Program"). Said Marketing Program may include, among other things,
the cost and expense of furnishing a marketing director and adequate secretarial
services, salaries for such personnel, office space and utilities, supplies,
telephone, and all equipment necessary for the efficient operation of the
Marketing Program; provided, however, in the event Landlord participates in or
cooperates with any other shopping centers having similar marketing programs as
provided hereinabove, the costs and expenses associated therewith shall be
shared equitably among all such shopping centers as reasonably determined and
allocated by Landlord and the respective landlords of such other shopping
centers. In the event Landlord implements a program and/or system of gift
certificates or similar program and/or system, Tenant agrees to (i) participate
therein, (ii) utilize any equipment and/or software necessary to implement the
same, (iii) be responsible for any costs associated therewith, and (iv) execute
any necessary documentation to effectuate the program.

    26.2 Marketing Charge.  In the event Landlord establishes or has established
a Marketing Program pursuant to Section 26.1, Tenant shall pay to Landlord
during each Lease Year, as its share of all costs and expenses associated with
the Marketing Program, an amount, herein called the "Marketing Charge". The
Marketing Charge shall be based initially upon the Marketing Charge annual rate
set forth in Article 1, prorated for any partial Lease Year. The Marketing
Charge, as the same may be adjusted from time to time pursuant to this Article,
shall be paid in equal monthly installments, in advance, on the first day of
each month commencing on the Rental Commencement Date, except that if such
commencement does not occur on the first day of a calendar month, then that
portion of the Marketing Charge which is attributable to the days in the partial
calendar month shall be paid in advance on the date such Marketing Charge first
commences to accrue. Failure of Tenant to pay the Marketing Charge as required
by this Article shall constitute a default under this Lease in a like manner as
failure to pay rental when due.

    26.3 CPI Adjustment.  The Marketing Charge, provided the Marketing Program
is then in effect, shall automatically be adjusted annually each January 1st
(hereinafter the "Adjustment Date") by the lesser of (i) five percent (5%), or
(ii) the increase in the Consumer Price Index published by the United States
Department of Labor, Bureau of Labor Statistics Consumer Price Index, Sub-group
"All Items" entitled "All Urban Consumers," "United States City Average
(1982-84=100)" (hereinafter the "Index"). In determining the increase in the
Index for the adjustment of the Marketing Charge for any Lease Year, the
"Adjusted Index Number" shall be the Index number for the month of September (or
such other month as Landlord may designate from time to time as then being the
latest available Index number) immediately preceding each Adjustment Date. The
"Base Index Number" in each case shall be the Index for the same month one year
earlier. If on any Adjustment Date the Adjusted Index Number is greater than the
Base Index Number, then the Marketing Charge to be paid by Tenant for the
ensuing Lease Year shall be adjusted upward by multiplying the then Marketing
Charge (based upon a full twelve-month calendar year) times a fraction whose
numerator is the Adjusted Index Number, and whose denominator is the Base Index
Number. In no event, however, shall the adjusted Marketing Charge for any
ensuing Lease Year be less than the Marketing Charge (based upon a full
twelve-month calendar year) established for the immediately preceding Lease
Year. If the Index does not exist in the same format as recited above, then the
most nearly equivalent index as is then

39

--------------------------------------------------------------------------------

published by the Bureau of Labor Statistics, or successor or similar
governmental or non-governmental agency as may then be in existence shall be
substituted.

    26.4 Initial Opening Special Assessment  . Tenant shall pay to Landlord upon
Tenant's execution of this Lease a one-time, initial opening special assessment,
in addition to the foregoing Marketing Charge, in the amount specified therefor
in Article 1. This sum shall be used by Landlord for promoting the Shopping
Center to the community at large and for no other purpose. Said sum shall be
paid by Tenant whether or not Tenant participates in or is open for business for
any grand opening of the Shopping Center.

    26.5 Tenant's Advertising.  Tenant shall refer to the Shopping Center by its
name stated above in all advertising mediums (whether oral or written) in the
general geographical area in which the Shopping Center is located, unless the
same shall be done in conjunction with any other business activity of like
character conducted by Tenant in said geographical area listing the address,
identity and character of all such businesses, in which case Tenant need only
refer to Tenant's trade name. Tenant shall acquire no right, title or interest
in any symbol, logo, trade name or trademark devised by Landlord.

Article 27—EXCULPATION

    Tenant shall look solely to Landlord's interest in the Premises and the
Shopping Center of which the Premises are a part and all rents (net after
payment of all debt service and operating expenses applicable to the Shopping
Center) for the satisfaction of any judgment or decree requiring the payment of
money by Landlord based upon any default under this Lease or upon any act or
omission of any partner, member, shareholder or director of Landlord (including
also any of the respective successors of any of the foregoing), as the case may
be, arising out of this Lease or relating in any way thereto or to the Shopping
Center, and no other property or assets of Landlord or of said partners,
members, shareholders or directors of Landlord (including also any of the
respective successors of any of the foregoing), as the case may be, shall be
subject to levy, execution or other enforcement procedures for satisfaction of
any such judgment or decree.

Article 28—GRANT OF EASEMENTS

    Tenant hereby consents to any and all conveyances or grants of easements
upon the Premises which Landlord reasonably determines to be necessary in order
to adequately provide utilities to, or ingress and egress from, the Premises.

Article 29—PARTIAL INVALIDITY

    If any provision of this Lease is determined to be void by any court of
competent jurisdiction, such determination shall not affect any other provision
of this Lease and such other provision shall remain in full force and effect. If
any provision of this Lease is capable of two constructions, one of which would
render the provision void and one of which would render the provision valid, the
provision shall be interpreted in the manner which would render it valid. It is
the intention of the parties hereto that the covenants of this Lease be
independent of each other.

Article 30—ESTOPPEL CERTIFICATE

    Tenant shall, within ten (10) days of a written request from Landlord,
execute and deliver to Landlord a written declaration certifying that this Lease
is in full force and effect and has not been assigned, modified, supplemented or
amended (except by such writings as shall be stated); that all conditions under
this Lease to be performed by Landlord have been satisfied; that there are no
defenses or setoffs against the enforcement of this Lease by Landlord, or
stating those claimed by Tenant; the amount of advance rent, if any, (or none if
such is the case) paid by Tenant; the date to

40

--------------------------------------------------------------------------------

which rent has been paid; and the amount of security deposited with Landlord.
Such declaration shall be executed and delivered by Tenant from time to time as
may be requested by Landlord. Landlord's mortgage lenders and/or purchasers
shall be entitled to rely upon same. Tenant's failure to deliver such
declaration within the time permitted hereby shall be conclusive upon Tenant
that this Lease is in full force and effect, except to the extent any
modification has been represented by Landlord, and that there are no uncured
defaults in Landlord's performance, and that not more than one months' rent has
been paid in advance. Landlord agrees to furnish Tenant with similar
certificates within a reasonable time following Tenant's request therefor.

Article 31—NO DEDICATION

    In order to establish that the Shopping Center, and any portion thereof, is
and will continue to remain private property, Landlord shall have unrestricted
right in Landlord's sole discretion, with respect to the entire Shopping Center
and/or any portion thereof owned or controlled by Landlord, to close the same to
the general public for one (1) day in each calendar year, and in connection
therewith, to seal off all entrances to the Shopping Center, or any portion
thereof.

Article 32—LATE PAYMENT CHARGE

    Tenant hereby acknowledges that late payment by Tenant to Landlord of rent
or other sums due hereunder will cause Landlord to incur costs not contemplated
by this Lease, the exact amount of which is extremely difficult to ascertain.
Such costs include, but are not limited to, processing and accounting charges,
and late charges which may be imposed upon Landlord by the terms of any mortgage
or deed of trust covering the Premises. Accordingly, if any installment of rent
or any other sum due from Tenant shall not be received by Landlord or Landlord's
designee when said amount is due, then for each day such amount is due and
unpaid Tenant shall pay to Landlord a late charge equal to $25.00 per day, plus
any attorneys' fees incurred by Landlord by reason of Tenant's failure to pay
rent and/or Other Charges when due hereunder; provided, however, for the first
two (2) instance of a late payment during any given Lease Year, said late charge
will not be assessed against Tenant unless Tenant fails to pay the amount due
within five (5) days following written notice thereof from Landlord, however, in
no event shall Landlord be required to give Tenant notice of late payment more
than twice during any given Lease Year prior to assessing the late charge. The
parties hereby agree that such late charge represents a fair and reasonable
estimate of the costs that Landlord will incur by reason of the late payment by
Tenant. Acceptance of such late charge by Landlord shall in no event constitute
a waiver of Tenant's default with respect to such overdue amount, nor prevent
Landlord from exercising any of the other rights and remedies granted hereunder.

Article 33—MISCELLANEOUS PROVISIONS

    33.1 Warranty of Authority.  If Tenant is other than a natural person, the
persons executing this Lease on behalf of Tenant hereby covenant and warrant
that: they are duly authorized to execute this Lease on behalf of Tenant; Tenant
is duly qualified in all respects; all steps have been taken prior to the date
hereof to qualify Tenant to do business in the State of Arizona; all franchise
and other taxes have been paid to date; and all forms, reports, fees and other
documents necessary to comply with applicable laws will be filed when due.

    33.2 Joint and Several Liability.  If more than one person, corporation or
other entity is named as Tenant in this Lease and executes the same as such,
then and in such event, the word "Tenant" wherever used in this Lease is
intended to refer to all such persons, corporations or other entities, and the
liability of such persons, corporations or other entities for compliance with
and performance of all the terms, covenants and provisions of this Lease shall
be joint and several. If Tenant shall be a partnership, the liability of each
and every partner thereof for compliance with and performance of all the terms,
covenants and provisions of this Lease shall be joint and several, and no
withdrawing partner

41

--------------------------------------------------------------------------------

shall be relieved of any liability hereunder as the result of any such
withdrawal. If Tenant is composed in whole or in part of a husband and wife, the
separate property and estate of each spouse as well as the total of their
combined property and estates (regardless of however such property or estates
may be designated, whether community, marital or otherwise) to which either may
have any claim or interest whatsoever based upon their marital status shall be
liable hereunder.

    33.3 Entire Agreement.  It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease, and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease is
and shall be considered to be the only lease agreement relative to the Premises
between the parties hereto and their respective representatives and agents as of
the date hereof. All negotiations and oral agreements acceptable to both parties
have been merged into and are included herein, and no modification of this Lease
shall be effective unless the same shall be in writing and be signed by the
parties hereto or, as the case may be, their respective successors or assigns.
There are no other representations or warranties between the parties and all
reliance with respect to representations is solely upon the representations and
agreements contained in this document.

    33.4 Intent—Triple Net Lease.  Anything to the contrary notwithstanding
contained herein or otherwise, this Lease shall be deemed to be construed as a
triple net lease and any and all expenses and obligations in connection with the
Shopping Center and the operation thereof not included in Tenant's rent or Other
Charges hereunder, except where the same are expressly the obligation of
Landlord, also will be the obligation of the tenants and each tenant will be
liable and obligated for its proportionate share calculated and charged in the
manner set forth in Section 3.8.

    33.5 Furnishing of Financial Statements.  Within twenty (20) days after
request therefor from time to time by Landlord, Tenant shall furnish to Landlord
(and to Landlord's managing agent, any prospective or then existing lender,
purchaser or transferee of Landlord's interest in the Shopping Center, as well
as to any parent, subsidiary, affiliate or partner of any of the foregoing) the
then most current financial statement(s) of Tenant and of any guarantor of this
Lease prepared in accordance with generally accepted accounting principles,
consistently applied and accurately reflecting the then existing financial
condition of Tenant and such guarantor (if any), together with such additional
financial information as may be reasonably requested by Landlord. All such
financial statements shall be kept confidential by Landlord and shall be used
only for the purpose of assessing and/or verifying Tenant's financial condition.

    33.6 Right to Lease.  Landlord reserves the absolute right to contract for
or otherwise effect such other tenancies or businesses in the Shopping Center as
Landlord in the exercise of its sole business judgment shall determine to best
promote the interests of the Shopping Center. Tenant does not rely on the fact,
nor does Landlord represent, that any specific store, business or tenant or type
or number of stores, businesses or tenants shall during the Term occupy any
space in the Shopping Center.

    33.7 Governing Law.  The laws of the State of Arizona shall govern the
validity, construction, performance and enforcement of this Lease. Should either
party institute legal action to enforce any obligation contained herein, it is
agreed that the venue of such suit or action shall be, at Landlord's sole
option, in Maricopa County, Arizona, or such other place where Landlord may from
time to time properly designate, Tenant expressly consenting to Landlord
designating the venue of any such suit or action, and each party waives the
right to a jury in any action, proceeding or counterclaim brought by either of
them against the other on any matters whatsoever arising under this Lease.
Although the printed provisions of this Lease were drawn by Landlord, this Lease
shall not be construed either for or against Landlord or Tenant, but shall be
interpreted in accordance with the general tenor of its language.

42

--------------------------------------------------------------------------------

    33.8 Force Majeure.  Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain labor or materials or
reasonable substitutes therefor, governmental actions, civil commotions, fire or
other casualty, and other causes beyond the reasonable control of the party
obligated to perform, shall excuse the performance of such party for a period
equal to any such prevention, delay or stoppage, except the obligations imposed
with regard to rent and Other Charges to be paid by Tenant pursuant to this
Lease.

    33.9 Cumulative Rights.  The various rights, options, elections, powers and
remedies contained in this Lease shall be construed as cumulative and no one of
them shall be exclusive of any of the others, or of any other legal or equitable
remedy which either party might otherwise have in the event of breach or default
in the terms hereof, and the exercise of one right or remedy by such party shall
not impair its right to any other right or remedy until all obligations imposed
upon the other party have been fully performed.

    33.10 Time.  Time is of the essence with respect to the performance of each
of the covenants and agreements contained in this Lease.

    33.11 Quiet Possession.  Landlord agrees that Tenant, upon paying the rent
and performing the covenants and conditions of this Lease, shall quietly have,
hold and enjoy the Premises during the Term and any extension thereof, subject
to the provisions of this Lease and to all mortgages, deeds of trust, ground or
underlying leases, agreements and encumbrances to which this Lease is or may
become subordinate.

    33.12 Relationship of Parties.  Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third person to create the
relationship of principal and agent or of partnership or of joint venture or of
any association between Landlord and Tenant, and neither the method of
computation of rent nor any other provision contained in this Lease nor any acts
of the parties hereto shall be deemed to create any relationship between
Landlord and Tenant other than the relationship of landlord and tenant.

    33.13 Consent of Landlord and Tenant.  Whenever under this Lease provision
is made for Landlord or Tenant to secure the consent or approval of the other,
unless otherwise expressly provided to the contrary in connection with such
provision, such consent or approval shall be in writing and shall not be
unreasonably withheld. In the event of the failure of Landlord or Tenant to give
any consent or approval required herein, if it is provided herein that any such
consent or approval shall not be unreasonably withheld, the requesting party
shall be entitled to seek specific performance and shall have such other
remedies as are reserved to it under this Lease, but in no event shall Landlord
or Tenant be responsible for damages to anyone for such failure to give consent
or approval.

    33.14 Reimbursement.  All covenants and terms herein contained to be
performed by Tenant shall be performed by it at its expense, and if Landlord
shall pay any sum of money or do any act which required the payment of money by
reason of the failure of Tenant to perform such covenant or term, the sum or
sums of money so paid shall be considered as additional rent and shall be
payable by Tenant on the first of the month immediately succeeding such payment,
together with interest at the rate of 12% 18% per annum.

    33.15 Document Review.  In the event Tenant makes any request upon Landlord
causing or requiring Landlord to process, review, negotiate and/or prepare (or
cause to be processed, reviewed, negotiated and/or prepared) any document or
documents in connection with or arising out of or as a result of this Lease,
then, except as may be expressly stated elsewhere herein or in connection with
Landlord's review of Tenant's initial construction drawings submitted in
accordance with the provisions of Exhibit "C", Tenant agrees to reimburse
Landlord or its designee promptly upon demand therefor

43

--------------------------------------------------------------------------------

all of Landlord's costs and expenses (including but not limited to attorneys'
fees) in conjunction with each such request.

    33.16 Usury.  Notwithstanding any provision contained herein to the
contrary, if any interest rate specified in this Lease is higher than the rate
then permitted by law, or if any late charge or other sum is interpreted as
interest (irrespective of the intent of the drafters of this Lease) rather than
as a liquidated damages amount to pay the reasonably anticipated administrative
expenses, or otherwise, as provided in this Lease, then such interest rate, late
charge or other sum specified herein shall automatically be adjusted from time
to time to the maximum rate permitted by law.

    33.17 No Offer.  The submission of this document to Tenant for examination
does not constitute an offer to lease, or a reservation of or option to lease,
and becomes effective only upon execution and delivery thereof by Landlord and
Tenant.

    33.18 No Recording.  The parties hereto hereby covenant and agree not to
record or file for record (nor cause the same to be recorded or filed for
record) this Lease or any copy thereof; provided, however, Landlord and Tenant
each hereby agree that upon the request of either party they will jointly
execute a so-called "short form" lease or "memorandum of lease" in a form
reasonably satisfactory to Landlord. Upon execution of such document by Landlord
and Tenant, the requesting party may cause such document to be recorded and such
party shall pay the cost of documentation and recordation.

    33.19 No Brokerage.  Except for Landlord's broker pursuant to Section 33.20,
Tenant and Landlord each covenants, warrants and represents to the other that no
conversation or negotiations were had with any broker, agent, subagent,
salesperson or finder concerning the leasing of the Premises. Tenant and
Landlord each agrees to protect, indemnify, save and keep harmless the other,
against and from all liabilities, claims, losses, costs, damages and expenses,
including attorneys' fees, arising out of, resulting from or in connection with
a breach of the foregoing covenant, warranty and representation.

    33.20 No Dual Agency of Landlord's Broker.  Landlord hereby discloses to
Tenant that Westcor Partners, an Arizona general partnership, a licensed real
estate broker in the State of Arizona, is acting as Landlord's sole agent in
connection with the leasing of the Premises to Tenant pursuant to the terms and
provisions of this Lease, and Landlord hereby expressly agrees to pay all
brokerage commissions payable, if any, to such licensee. In that regard, or in
the event Landlord is alternatively, or in addition thereto, represented by any
other person, corporation, partnership or other entity holding a real estate
license, Tenant hereby expressly acknowledges and agrees that (i) such licensee
shall, for all purposes hereunder or at law or in equity, be acting as the sole
agent of Landlord and (ii) no dual agency shall be deemed to exist or to have
been created by any such licensee's actions, statements, warranties or
representations (whether verbal or written), or by any omission thereof, so that
under no circumstances shall any such licensee ever be deemed in any way to be
the agent of Tenant in connection with the leasing of the Premises to Tenant
pursuant to the terms and provisions of this Lease. Tenant hereby expressly
waives any and all claims that such dual agency exists and further acknowledges
and agrees that there shall be absolutely no liability on the part of Landlord
or any such agent or licensee of Landlord arising as a result of any such claim,
notwithstanding any action, statement, warranty or representation of any kind
(whether written or oral) to the contrary made to Tenant by such agent or
licensee. For purposes of this Section, the terms "licensee" and "agent" shall
be deemed to also include subagents and the employees of such licensee, agent or
subagent.

SIGNATURES TO FOLLOW ON NEXT PAGE

44

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, Landlord and Tenant have duly executed and delivered
this Lease as of the day and year first above written.

    LANDLORD:
 
 
TWC-CHANDLER, L.L.C., an Arizona limited liability company
 
 
By:
 
The Westcor Company II Limited Partnership, an Arizona limited partnership, its
sole member
 
 
 
 
By:
 
Westcor Realty Limited Partnership, a Delaware limited partnership, its sole
general partner
 
 
 
 
 
 
By:
 
                 

--------------------------------------------------------------------------------

Robert B. Williams
Its: Executive Vice President
 
 
TENANT:
 
 
CHICAGO PIZZA & BREWERY, INC., a California corporation
 
 
By:
 
 
 
 
 
         

--------------------------------------------------------------------------------

Paul A. Motenko
Its: Co-Chief Executive Officer

LANDLORD'S BROKER:

WESTCOR PARTNERS,
an Arizona general partnership

By:        

--------------------------------------------------------------------------------

Robert L. Ward
Its: Designated Broker

45

--------------------------------------------------------------------------------


EXHIBIT "A"

SITE PLAN—SHOPPING CENTER

(THE VILLAGE AT CHANDLER FASHION CENTER)

[TO BE PROVIDED]


--------------------------------------------------------------------------------


EXHIBIT "B"

SITE PLAN—LOCATION OF THE PREMISES

(THE VILLAGE AT CHANDLER FASHION CENTER)

[TO BE PROVIDED]


--------------------------------------------------------------------------------


EXHIBIT "B-1"

LOCATION OF PATIO AREA

(THE VILLAGE AT CHANDLER FASHION CENTER)


--------------------------------------------------------------------------------




EXHIBIT "C"

LANDLORD'S WORK AND TENANT'S WORK

(THE VILLAGE AT CHANDLER FASHION CENTER)


I.DESCRIPTION OF LANDLORD'S WORK

    The following is a description of the construction, and limitations of same,
which will be provided by Landlord and are referred to as "Landlord's Work".
Where two types of materials or structures are indicated, the option will be
with Landlord.

A.STRUCTURES

1.Frame: The building shall be of steel or wood frame, reinforced concrete, or
masonry bearing wall construction designed in accordance with governing building
codes.

2.Exterior Walls: The exterior walls shall be of masonry or metal studs or such
other material or materials as selected by the Landlord. Exterior walls of metal
stud framing are exposed in tenant areas.

3.Roof: The roof and roof insulation, with an insulation rating of R-19, shall
be constructed in accordance with the building code of the City of Chandler.

4.Partitions: Partitions between areas shall be of wood frame, metal stud, or
masonry.


B.INTERIOR FINISHES

1.Floors: All floors within the interior of the Premises shall be ready for
concrete slab.

2.Partitions and Walls: Partitions and walls are mechanically fastened steel
studs 24" on center from floor slab to underside of the roof, deck, or bottom of
bar-joists above and between adjacent tenancies. Corridor walls of drywall
construction forming a demising partition are constructed with mechanically
fastened steel studs 16" on center from floor to underside of the roof or floor
deck above and with gypsum board on the corridor side of studs only. In the
event Landlord, prior to the performance by Tenant of any of Tenant's Work in
the Premises, has been required by local fire or other governmental authorities
to install, and has installed, drywall on any inside wall of the Premises
opposite any corridor or Common Area, then Tenant shall reimburse Landlord prior
to the date Tenant is required to open for business for Landlord's costs in
connection therewith at $3.00 per square foot of drywall so installed.


C.UTILITIES

1.Water and Sewer: Landlord shall furnish a 2 inch water line and a 6 inch sewer
service line adjacent to the Premises. Any additional requirements shall be at
Tenant's sole cost and expense.

2.Electrical: Tenant shall receive one empty 4 inch conduit for power from a
277/480 volt source. The conduit size and electrical service capacity is based
upon 10 watts per square foot in tenant areas. Any additional requirements shall
be at Tenant's sole cost and expense, however, Landlord shall pay for the water
and sewer hook-up fees to the Shopping Center.

3.See Tenant's Work—Paragraph A [20] of Section II hereof.

In the event that Tenant's use of the Premises requires fresh air and/or exhaust
air for special equipment, cooking equipment, additional personnel, stock room
areas, or show

C–1

--------------------------------------------------------------------------------

windows, and the like, the same shall be subject to the prior approval of
Landlord and, if approved, shall be provided by Tenant at its sole cost and
expense.

4.Telephone: Landlord shall provide an empty conduit from the main telephone
mounting board for the project stubbed-up onto the rear wall of the Premises. It
shall be the Tenant's responsibility for telephone wiring from the main project
telephone mounting board into the Premises and distribution within the Premises.


D.FIRE SPRINKLER

1.To the extent required in connection with the particular Landlord's Work
specified herein, Landlord shall furnish an automatic fire sprinkler system
throughout the Premises as shown as the sprinkler grid on the shell drawings
Landlord supplied Tenant, and which shall be in accordance with local code and
engineering requirements applicable thereto. All sprinkler work required to
complete or modify the system to accommodate Tenant's approved construction
drawings and specifications shall be designed by Tenant's fire sprinkler
designer and installed, at Tenant's sole cost and expense, by a licensed fire
sprinkler contractor approved or designated by Landlord. Tenant shall be
responsible for installing any additional fire or alarm systems, lights, etc.,
which may be required by code or otherwise for the completion of Tenant's Work.


II.DESCRIPTION OF TENANT'S WORK

A.The work to be done by Landlord in satisfying Landlord's obligation to
construct Tenant's Premises under the Lease shall be limited to that described
in the foregoing paragraphs. All other items of work not expressly provided to
be done by Landlord shall be provided by Tenant at Tenant's sole cost and
expense and are sometimes collectively referred to as "Tenant's Work". Tenant's
Work shall include, but not be limited to, the purchase and/or installation
and/or performance of the following:

1.Electric Fixtures and Equipment: All electrical work for the Premises not
specifically stated under Landlord's Work. Any and all electrical fixtures
installed by Tenant shall be of an energy efficient type first approved by
Landlord.

2.Utility Meters and Connections: All utility meters, connections, and hook-up
fees, assessments, and any other fees or charges for utilities serving the
Premises shall be paid by Tenant or reimbursed to Landlord if paid by Landlord.

3.Telephones: Wiring from main project telephone mounting board to leased
premises and all conduits and telephone wires within the Premises. All telephone
system design and installation shall be performed by a contractor approved or
designated by Landlord.

4.Walls: All interior partitions and curtain walls within the Premises. Tenant
shall construct and insulate all such walls in such a manner and with such
materials as to prevent the transmission of any unusual odor, noise or vibration
beyond the Premises, and all such walls shall be sealed to the underside of the
decks. Further, in the event Tenant needs the common wall between the Premises
and Space V-108, as said space is depicted on Exhibit "B" hereof, to be
constructed, insulated, sheetrocked and/or taped on both sides of said wall in
order to obtain the required fire rating necessary for its certificate of
occupancy, then Tenant shall have the right to complete said wall on both sides
of the demising line. Within a reasonable time after receipt of an invoice
therefor, Landlord shall reimburse Tenant for the reasonable and competitive
cost of completing that one side of said wall outside the Premises.

5.Storefronts: Tenant shall be responsible for the design and installation of
its storefront, the plans and specifications of which shall be subject to
Landlord's prior approval.

C–2

--------------------------------------------------------------------------------

6.Coves and Ceilings: All coves, ceilings, furring, etc. In addition, all
ceilings within the Premises shall allow for access to all structural,
mechanical, plumbing, electrical, telephone and fire protection systems
including all junction boxes, switches, valves, etc. and other equipment
relating thereto for purposes of servicing, maintaining and repairing the same,
and all access panels and catwalks required in connection therewith shall be
constructed and installed by Tenant at its sole cost and expense.

7.Furniture and Fixtures: All store fixtures, cases, paneling, cornices, etc.

8.Floor Coverings: All coverings and floor materials other than such as is
provided as Landlord's Work.

9.Alarm Systems, Etc.: All alarm systems or other protective devices shall be
Tenant's responsibility and Tenant shall contract with Simplex for any such
systems or other protective devices.

10.Plumbing: Tenant shall provide all the plumbing inside the Premises. If
Tenant requirements exceed the plumbing facilities provided by Landlord, Tenant
shall notify Landlord and obtain Landlord's approval prior to modification of
such facilities. Tenant shall design and install a toilet exhaust system from
the Premises to Landlord's common exhaust duct. In the event Tenant desires
sanitary sewer connections in locations other than where stub-ups exist, all
work associated with connection to furnished lines shall be Tenant's
responsibility and subject to Landlord's prior approval. Removal and replacement
of existing floor slabs shall be in accordance with approved construction
practices and all plumbing, backfill material placement and required structural
deck modifications shall comply with Landlord's standard design details. All
concrete installed by Tenant shall be 3000 PSI/28 day. If the Premises is
located on an upper level, and if a water tap does not already exist for such
upper level space in the ceiling of the space below (or if such water tap
already exists but needs to be relocated), then Tenant shall penetrate the floor
of the Premises and provide such water tap as well as a gate valve (i.e., a
shutoff valve) in connection therewith within the Premises. Any relocation of
basic utility services within Tenant's space shall be Tenant's responsibility,
subject to Landlord's prior approval.

11.Special Ventilation: All ventilation systems, hoods, ducts, and chases.

12.Special Equipment: All special equipment such as conveyors, elevators,
escalators, dumb waiters, etc., including installation and connection.

13.Interior Painting: All interior painting and decoration in the Premises.

14.Signs: Tenant's exterior sign, including time clock and electrical
connection. All signs shall be designed, constructed and located in accordance
with the procedures established by Landlord and shall be subject to the sign
criteria then established by Landlord for the Shopping Center and to the
approval of Landlord and all governmental authorities having jurisdiction
thereover.

15.Concrete Floors: Any special reinforcing, raised areas, or depressions.

16.Roof Penetrations: There shall be no penetrations of the roof or installation
of any equipment thereon by Tenant, except by Landlord's approved roofing
contractor.

17.Fire Sprinkler: All sprinkler work required to complete the system to
accommodate Tenant's approved construction drawings and specifications shall be
designed by Tenant's fire sprinkler designer and installed, at Tenant's sole
cost and expense, by a licensed fire sprinkler contractor approved or designated
by Landlord.

C–3

--------------------------------------------------------------------------------

18.Modification to Landlord's Work: Should any of Tenant's Work require
modifications to any of Landlord's Work, including, but not limited to, fire
sprinkler systems, HVAC work, plumbing and electrical systems, Tenant shall
first obtain Landlord's written approval before making such modifications. Any
such modifications shall be done at Tenant's sole cost and expense and to
Landlord's satisfaction.

19.Additional Systems: Tenant shall be responsible for installing any additional
fire or alarm systems, lights, etc., which may be required by code for the
Premises.

20.HVAC: Tenant shall be responsible for all costs and expenses in connection
with the installation and construction of its H.V.A.C. system and all equipment
and ductwork associated therewith.

In no event shall Tenant be permitted to construct any basements, second floors,
mezzanines, lofts or other multilevel areas, other than the catwalk and the
equipment thereon as shown on Tenant's working drawings which have been approved
by Landlord, nor construct any outside or attached equipment, patio, other than
the Patio Area expressly provided in Article 1 of this Lease, utility or loading
areas, or the like, all such areas being strictly prohibited hereunder.

B.Tenant shall commence Tenant's Work within ten (10) days after delivery of
possession of the Premises and be open for business by the Rental Commencement
Date specified in the Lease. Tenant shall not enter the Premises nor perform any
work therein without prior receipt of Landlord's written approval. Delivery of
building materials shall be conducted in such a manner as to be considerate of
other workers and delivery persons as well as customers and patrons of the
Shopping Center.

C.Tenant shall, no later than fifteen (15) days after execution of the Lease,
submit architectural and engineering plans and specifications, for all Tenant's
Work, to Landlord for Landlord's written approval or modification prior to
Tenant commencing construction of said Tenant's Work. All plans and
specifications should be prepared in accordance with this Exhibit "C". Landlord
shall have the right to request reasonable modifications of Tenant's plans and
specifications. In the event Landlord's architect(s) and/or contractor(s)
perform any Tenant's Work for and on behalf of Tenant, Tenant shall be
responsible for all costs related to such Tenant's Work, and shall pay for such
Tenant's Work in advance. If Tenant paints, carpets or performs similar work to
the Premises, Tenant shall first submit a color board or samples of such work
for Landlord's approval. No deviations from the approved plans and
specifications or approvals related to color or quality shall be permitted.
Tenant's plans and specifications submitted to Landlord for review and approval
shall, at a minimum, include three (3) sets of the following drawings:


1.Key plan showing location of Tenant.

2.Floor plan(s) at 1/8" or 1/4" scale.

3.Overall section at 1/8" or 1/4" scale.

4.Reflected ceiling plans(s) at 1/8" or 1/4" scale.

5.Plan(s), elevation(s), section(s) of store front(s) at 1/8" or 1/4" scale.

6.Interior elevations at 1/8" or 1/4" scale.

7.Full section of types of partitions used at 1/8" or 1/4" scale.

8.Details of store front(s) at 11/2" scale.

9.Finish schedule.

C–4

--------------------------------------------------------------------------------

10.Location of all access panels to service all existing structural, mechanical,
plumbing, electrical, telephone and fire protection systems including all
junction boxes, switches, valves, etc. and other equipment relating thereto.

In the event said drawings or specifications are not approved, for any reason
whatsoever, within ninety (90) days from date of this Lease, this Lease shall,
at the option of Landlord, be null and void and of no further force or effect.

Without Landlord's prior written approval, Tenant shall not revise any exterior
design, finish or construction that has been previously approved by Landlord,
nor shall Tenant be permitted to place or maintain any awnings on the exterior
of the Premises without Landlord's prior written approval.

Simultaneously with the submission of working drawings to Landlord in accordance
with the foregoing provisions of this Paragraph C, Tenant shall also submit:
(i) to Landlord's engineer for review, one (1) blueline set of prints of the
working drawings and specifications containing the items set forth in
subparagraphs 2 and 4 immediately above; and (ii) to Landlord, a check made
payable to Landlord as and for the cost of the review of such plans by the
project engineer in the amount of:

(a)Four Hundred Dollars ($400.00) for non-food service spaces containing up to
but not more than five thousand (5,000) square feet of Floor Area; or

(b)Five Hundred Dollars ($500.00) for non-food service spaces containing five
thousand and one (5,001) to ten thousand (10,000) square feet of Floor Area; or

(c)Seven Hundred Dollars ($700.00) for non-food service spaces containing ten
thousand and one (10,001) to fifteen thousand (15,000) square feet of Floor
Area; or

(d)One Thousand Dollars ($1,000.00) for non-food service spaces containing
fifteen thousand and one (15,001) to twenty thousand (20,000) square feet of
Floor Area; or

(e)One Thousand Three Hundred Dollars ($1,300.00) for non-food service spaces
containing twenty thousand and one (20,001) to forty thousand (40,000) square
feet of Floor Area; or

(f)the amount established by the applicable governmental authority issuing
Tenant's building permits and requiring such review for any particular non-food
service space containing forty thousand and one (40,001) or more square feet of
Floor Area; or

(g)Five Hundred Dollars ($500.00) for shop spaces intended to be utilized for
food service (exclusive, however, of restaurants and irrespective of size); or

(h)Seven Hundred Dollars ($700.00) for restaurants containing up to but not more
than five thousand (5,000) square feet of Floor Area; or

(i)One Thousand Dollars ($1,000.00) for restaurants containing five thousand and
one (5,001) to ten thousand (10,000) square feet of Floor Area; or

(j)the amount established by the applicable governmental authority issuing
Tenant's building permits and requiring such review for any particular
restaurant containing ten thousand and one (10,001) or more square feet of Floor
Area.

Following Landlord's initial approval of Tenant's working drawings and
specifications, any subsequent changes, modifications or alterations of or to
said working drawings or specifications shall be requested by Tenant in writing
and shall be further subject to Landlord's prior approval. Any additional
charges, expenses or costs, including Landlord's architect's fees, shall be the
sole responsibility of Tenant, and Landlord shall have the right to

C–5

--------------------------------------------------------------------------------

demand payment for such changes, modifications or alterations prior to the
performance of any work in the Premises.

No consent or approval by Landlord of such plans or specifications shall create
any responsibility or liability on the part of Landlord for their completeness,
design sufficiency, safety or compliance with any or all environmental, remedial
and other laws, ordinances, rules, directions, regulations, guidelines and
orders of governmental and public bodies and agencies now or hereafter in effect
from time to time.

Where Tenant's final approved construction drawings and specifications are in
conflict with this Exhibit "C", the provisions of this Exhibit "C" shall
prevail. Tenant hereby releases Landlord from any claim whatsoever for damages
against Landlord for any delay in the date on which the Premises shall be ready
for occupancy by Tenant.

D.Tenant shall, upon Landlord's approval of final plans and specifications,
employ a licensed and bonded contractor (which contractor shall employ only
subcontractors licensed in the State of Arizona) to perform and complete
Tenant's Work in accordance with the approved plans and specifications and this
Exhibit "C". In the event that Tenant's contractors willfully violate the
requirements of the Lease agreement, Landlord may order Tenant's contractors to
remove themselves, their equipment and their employees from Landlord's property.
The term "contractors" as used in this paragraph shall be deemed to additionally
include subcontractors. Tenant's general contractor shall submit to Landlord a
construction deposit in the amount of One Thousand Dollars ($1,000.00), said
deposit to be fully refundable to said contractor to the extent Tenant's Work is
fully completed to the reasonable satisfaction of Landlord. Wherever herein
Tenant uses or is required to use a contractor approved or designated by
Landlord, or uses a contractor from a Landlord-supplied list (if applicable),
Tenant hereby expressly acknowledges and agrees that such use or requirement is
not intended and shall not be deemed or construed in any way to (i) relieve
Tenant or such contractor from any liability to Landlord, or anyone, for the
work performed pursuant to such requirement or (ii) impose upon Landlord any
liability for such work or for its completeness, design sufficiency, safety or
compliance with any or all environmental, remedial and other laws, ordinances,
rules, directions, guidelines and orders of governmental and public bodies and
agencies now or hereafter in effect from time to time. Any list of contractors
supplied to Tenant by Landlord is provided only as a convenience to Tenant and
signifies only that such contractor has performed construction work in the past
at the Shopping Center. Tenant shall remain fully liable for the selection of
its contractors whether or not the same are included on any Landlord-supplied
list.

E.Prior to commencement of any Tenant's Work, Tenant shall be required to
furnish to Landlord's tenant coordinator for the Shopping Center all of the
following:

1.Copy of all required construction permits.

2.Copy of permitted/approved plans.

3.Copy of contractor's Arizona contractor's license.

4.Copy of the payment and performance bond required under Paragraph II
(F) (immediately below) of this Exhibit "C".

5.Subcontractor list including the names of each subcontractor and the contact
person therefor, and the respective phone numbers and addresses of each of the
foregoing.

6.Properly completed certificates of insurance evidencing compliance by Tenant
and all of Tenant's contractors with all of the insurance and indemnification
requirements of the Lease and this Exhibit "C". Tenant's contractors shall not
be permitted to commence any

C–6

--------------------------------------------------------------------------------

Tenant's Work until all required insurance has been obtained and certificates of
insurance have been received and approved by Landlord. Tenant's contractors (or
Tenant if Tenant is acting as its own contractor) shall maintain all such
certificates of insurance in current form on file with Landlord throughout the
duration of Tenant's Work.

7.Schedule of the anticipated dates for the commencement and completion of
Tenant's Work.


F.Tenant shall erect and maintain a construction barricade throughout the entire
period of construction to prevent public access into the construction area. Such
barricade shall be composed of new gypsum board and painted per Landlord's
architect's criteria and shall extend to the full height and width of Tenant's
storefront opening but not extend into any areas more than 4'0" outside the
boundaries of Tenant's lease line. The barricade shall be constructed of minimum
1/2" gypsum board on minimum 35/8" metal studs at 24" o/c w/a metal runner at
top and bottom. It may be made up in panels for ease of erection and
disassembly. Panels shall be attached to each other and adequately braced at top
and bottom, so as not to be knocked or pushed over. The gypsum board on the
exterior side shall be painted and shall have a clean coat of paint. The
barricade may have an access door for access into the space. The door shall be
neatly hinged to swing towards the inside of the Premises and shall have a lock.
If Tenant's barricade is insufficient in blocking Tenant construction from
pedestrian or other areas, then Landlord may erect temporary barricades to close
off the Premises from such areas. Tenant shall be charged a rate of $2.00 per
lineal foot of barricade, per day, until said barricade is erected in the
proper, set forth manner. Notwithstanding anything to the contrary contained in
this Exhibit "C", Tenant shall not be required to erect and maintain a
construction barricade unless Tenant fails to open for business within the
Premises by the Grand Opening Date of the Shopping Center, nor in the event the
exterior portion of Tenant's Premises are completed and the Premises are
enclosed and are not accessible to the general public. No signs are allowed on
the exterior of the barricade other than those provided by Landlord. Tenant
shall, prior to store opening, reimburse Landlord in the amount of $1,000.00 per
sign for Landlord's costs and expenses in connection with each such barricade
sign provided by Landlord. If Landlord has erected a barricade around the
Premises while the same was unoccupied and/or vacant, then Tenant shall be
charged for such barricade a one-time fee of $25.00 per lineal foot of
barricade. It shall be the responsibility of Tenant, at its sole cost and
expense, to remove and dispose of such barricade upon completion of Tenant's
construction work at the Premises and prior to store opening.

G.During Tenant's initial construction, Landlord shall cause temporary 110 volt
electrical service to be made available in areas designated by Landlord. It
shall be Tenant's responsibility to provide and maintain temporary wiring from
Landlord's designated service area to the Premises and to distribute power
within the Premises. For providing this service, Tenant shall reimburse Landlord
a one-time charge of $.15 per square foot of Tenant's Floor Area. Payment of
such charge shall be due by the first day of the month after service is
connected but in no event later than the store opening date. Also during such
initial construction, fixturing and merchandise stocking of Tenant's Premises,
Landlord, at its election, shall provide trash removal service at areas
designated by Landlord. It shall be the responsibility of Tenant and Tenant's
contractors to daily remove all trash and debris from the Premises, to break
down all boxes and place all such trash and debris into the containers supplied
for that purpose by Landlord. For providing this service, Tenant shall reimburse
Landlord on a single charge basis at the rate of $.50 per square foot of
Tenant's Floor Area or a minimum charge of $500.00, whichever is greater.
Payment is due at the beginning of construction of Tenant's Premises. In the
event that Tenant's trash is allowed to accumulate for a 24-hour period or
longer within Tenant's Premises, or any pedestrian area or service way or other
area outside of

C–7

--------------------------------------------------------------------------------

the Premises, Landlord shall have the right but not the obligation to remove
Tenant's or Tenant's contractor's trash at a charge of twice Landlord's cost.
Alternatively, if Landlord does not elect to provide such trash removal service,
it shall be Tenant's responsibility, at its sole cost and expense, to remove its
trash and construction debris. In such event, all dumpster(s) so provided or
caused to be provided by Tenant or its contractor(s) must be properly maintained
and kept clean, be of an acceptable appearance and be painted a neutral color,
and be located in an area designated by Landlord. The area around all such
dumpster(s) must also be kept clean at all times otherwise Landlord, at its
option, shall have the right to have the area cleaned at Tenant's expense. In
such event also, all other dumpsters, compactors and/or trash receptacles within
the Shopping Center are paid for by existing tenants and occupants (or by
Landlord) and are for their use only.

H.Tenant shall cause its contractor(s) to secure, pay for and maintain, during
Tenant's Work insurance and indemnification and waivers as set forth in
subparagraphs 1 through 7 (inclusive) immediately below. For purposes of
subparagraphs 1 through 7 (inclusive) immediately below, the term "Landlord"
shall be deemed to include Landlord, the partners of Landlord, the fee owner of
the Shopping Center if other than Landlord, Landlord's managing agent for the
Shopping Center, their respective parents, subsidiaries and affiliates and the
respective members, partners, directors, officers, agents, servants, employees
and contractors of each of the foregoing:


1.Statutory workers' compensation insurance, as well as employer's liability
insurance with limits of not less than $500,000.00/$500,000.00/$500,000.00, and
any and all insurance required by any employee benefit acts or other statutes
applicable where the work is to be performed as will protect Tenant's
contractors and subcontractors from any and all liability under the
aforementioned acts and statutes.

2.Commercial general liability insurance in an amount not less than
$3,000,000.00 combined single limit per occurrence and not less than
$3,000,000.00 general aggregate, including but not limited to coverage for
explosion, collapse and underground work as well as contractual liability
coverage and including Landlord as an additional insured (as well as also
including those persons and entities listed below in subparagraph 7 of this
Paragraph H as additional insureds) on a primary, non-contributory basis with
respect to any other insurance available to Landlord. To the fullest extent
allowable by law, Tenant shall, and shall cause its contractor(s) to, hold
harmless and indemnify Landlord against any and all claims, losses and expenses
for bodily injury, including death resulting therefrom, personal injury or
damage to the property of others, arising from or in any way connected to
Tenant's Work, including but not limited to claims, losses or expenses arising
out of acts or failures to act of Tenant, Tenant's contractor(s), or any of
their subcontractors, or by anyone directly or indirectly employed by any of
them.

3.Comprehensive automobile liability insurance, including coverage for the
ownership, maintenance and operation of any automobile equipment owned, hired or
non-owned in an amount not less than $1,000,000.00 combined single limit per
accident.

4.Either of the following: (i) owner's and contractor's protective liability
insurance with limits of not less than $3,000,000.00 combined single limit per
occurrence and not less than $3,000,000.00 general aggregate as will insure
Landlord as named insured (as well as those persons and entities listed below in
subparagraph 7 of this Paragraph H also as named insureds) named against any and
all claims for bodily injury, including death resulting therefrom, personal
injury or damage to the property of others, arising from or in any way connected
to Tenant's Work; or (ii) in lieu of

C–8

--------------------------------------------------------------------------------

the foregoing owner's and contractor's protective liability insurance specified
in this subsection 4, an endorsement to the commercial general liability
insurance specified in subsection 2 above of this paragraph providing for a
separate general aggregate limit of insurance of not less than $3,000,000.00 on
a per project basis.

5.Completed Value Form builder's risk insurance covering all of the items
specified as Tenant's Work herein and including but not limited to Tenant's
leasehold improvements, trade fixtures, wall coverings, carpeting, drapes and
equipment from time to time in, on or upon the Premises, on a replacement cost
basis, and providing protection against any peril included within the
classification "Special Form" coverage. This insurance shall include Landlord as
an additional insured (as well as also include those persons and entities listed
below in subparagraph 7 of this Paragraph H as additional insureds). All policy
proceeds shall be used for the repair or replacement of the property damaged or
destroyed unless the Lease shall cease and terminate under the provisions of
Article 13 thereof, in which event of termination such proceeds attributable to
said Tenant's Work and leasehold improvements (and to all other items of
property becoming or to become the property of Landlord upon such termination)
shall be paid and disbursed directly to Landlord.

6.Tenant (including also anyone holding under Tenant and any and all subtenants
and other occupants of the Premises), as the case may be, hereby releases
Landlord from any and all liability for any and all bodily and personal injury
to Tenant and its contractors (including also all subcontractors) and their
respective employees (whether direct or indirect employees) and for any and all
loss of or damage to Tenant's property and that of any and all contractors and
subcontractors (including also any and all loss of use resulting therefrom) and,
on behalf of its insurers, hereby waives any and all rights of subrogation
therefor, even though such injury, loss or damage may have resulted in whole or
in part from the act or neglect of Landlord. Tenant shall cause its
contractor(s) and all of their subcontractors to provide identical waivers of
liability and subrogation in favor of Landlord.

7.All insurance to be provided by Tenant or its contractor(s) hereunder shall be
written with insurance companies with a current Best's Key Rating Guide rating
of not less than A- and a financial size category of not less than IX. As often
as any such policy shall expire or otherwise terminate, renewal or additional
policies shall be procured and maintained by Tenant and Tenant's contractor(s)
to provide uninterrupted coverage. Tenant agrees and shall cause its
contractor(s) to agree to provide Landlord, upon Landlord's request from time to
time, with certified copies of all policies of insurance providing coverage in
this Exhibit "C". Notwithstanding anything to the contrary contained in this
Exhibit "C", all public liability and property damage policies shall also name
Landlord, the fee owner of the Shopping Center if other than Landlord, and
Landlord's managing agent and first mortgagee or beneficiary as additional
insureds (or as named insureds in the case of owner's and contractor's
protective liability insurance, if applicable, pursuant to subparagraph 4(i) of
this Paragraph H).


I.HAZARDOUS MATERIALS/GENERAL INDEMNITY/COMPLIANCE WITH ALL LAWS. Tenant hereby
expressly acknowledges and agrees that in performing Tenant's Work and Tenant's
obligations under this Exhibit "C", Tenant (including Tenant for and on behalf
of Tenant's contractor and any and all persons performing any Tenant's Work in
the Premises) shall comply with and be bound by, among all other provisions of
the Lease, Section 5.7 ("Hazardous Materials") and the provisions of Section 7.1
relative to Tenant's indemnification

C–9

--------------------------------------------------------------------------------

of Landlord, and further shall comply with and be bound by all laws, ordinances,
regulations and requirements which are then in effect (including without
limitation the Americans with Disabilities Act) of the United States of America,
the State of Arizona and all local, municipal and county governing bodies and
other lawful authorities. Prior to opening the Premises for business to the
public, Tenant shall furnish Landlord with a certified Hazardous Materials
report reasonably satisfactory to Landlord that none of the materials used in
connection with Tenant's Work (and in particular those materials used in any
flooring adhesive, paint, roof and ceiling) contain any form of asbestos
whatsoever. Tenant shall confine construction work to within the Premises as
much as possible and shall work at such times and in such manner as will not
interfere in any way or respect whatsoever with any construction by Landlord or
any other tenant or occupant of the Shopping Center and as will not disturb in
any way or respect whatsoever any of the respective retail operations of
Landlord or any other tenant or occupant within the Shopping Center. At no time
will pipes, wires, boards or other construction materials project into public
areas where harm could be caused to public. The requirements of Occupational
Safety and Health Administration (OSHA) prepared by the Department of Labor
shall govern. If Tenant fails to comply with these requirements, Landlord
reserves the right to take remedial action (at Tenant's cost) as deemed
necessary by Landlord to protect the public; provided, however, no reservation
of such right by Landlord shall be deemed to (a) impose any obligation upon
Landlord to take such remedial action; or (b) render Landlord liable to Tenant
or any third (3rd) party for the failure to do so; or (c) relieve Tenant or
Tenant's contractor from any obligation to indemnify Landlord as otherwise
provided elsewhere in the Lease or this Exhibit "C".

C–10

--------------------------------------------------------------------------------






EXHIBIT "C-1"

TENANT ALLOWANCE
(LEASE INCENTIVE)

(THE VILLAGE AT CHANDLER FASHION CENTER)


CHICAGO PIZZA & BREWERY, INC.,
a California corporation
Tenant   (Space No. V-112)

As an incentive to and in consideration of Tenant entering into the Lease and
performing its obligations as set forth in Exhibit "C," Landlord shall pay to
Tenant an allowance not to exceed $614,110.00 upon the following terms and
conditions:

(1) That the work to be performed by Tenant has been completed as required by
Exhibit "C" and in accordance with the construction drawings agreed upon by the
parties as set forth in said Exhibit "C."

(2) That Landlord has been furnished final, unconditional lien waivers and other
forms of evidence satisfactory to Landlord (including, without limitation, paid
invoices from all architects, contractors, subcontractors, laborers and
materialmen) that all construction costs incurred by Tenant in connection with
work done by Tenant have been paid and that there are no amounts due any
architect, contractor, subcontractor, laborer or materialman.

(3) That a Certificate of Occupancy (or its equivalent as reasonably determined
by Landlord) has been issued to Tenant and Tenant is open for business in the
Premises.

(4) That the construction costs incurred by Tenant are equal to or exceed the
allowance herein granted. In the event the allowance is greater than the cost
incurred by Tenant, the allowance shall be reduced to the actual cost so
incurred.

Provided Tenant is not then in default, beyond any applicable cure period, under
any of the provisions of the Lease, Landlord agrees to disburse the allowance to
Tenant within sixty (60) days following the Due Dates specified below and
Tenant's written request therefor:

    (a) First Due Date: Thirty percent of the aggregate amount of the allowance
($184,233.00) upon thirty percent (30%) completion of Tenant's Work, provided
Tenant, to the extent of said percentage of Tenant's Work so completed,
furnishes Landlord with evidence required to be furnished under condition
(2) above together with evidence and a certificate from Tenant's architect
and/or contractor as to said thirty percent (30%) completion; and

    (b) Second Due Date: Thirty percent of the aggregate amount of the allowance
($184,233.00) upon sixty percent (60%) completion of Tenant's Work, provided
Tenant, to the extent of said percentage of Tenant's Work so completed,
furnishes Landlord with evidence required to be furnished under condition
(2) above together with evidence and a certificate from Tenant's architect
and/or contractor as to said sixty percent (60%) completion; and

    (c) Third Due Date: Thirty percent of the aggregate amount of the allowance
($184,233.00) upon ninety percent (90%) completion of Tenant's Work, provided
Tenant, to the extent of said percentage of Tenant's Work so completed,
furnishes Landlord with evidence required to be furnished under condition
(2) above together with evidence and a certificate from Tenant's architect
and/or contractor as to said ninety percent (90%) completion; and

    (d) Fourth Due Date: Ten percent of the aggregate amount of the allowance
($61,411.00) upon Tenant's full compliance with the above-stated conditions
(1) through (4) inclusive.

TA–1

--------------------------------------------------------------------------------

Should Landlord make any payment on account of said allowance prior to the time
Landlord is obligated to pay such allowance, such payment shall be construed to
be a loan to Tenant repayable upon demand. When Landlord becomes obligated to
pay to Tenant or Tenant's assignee the allowance herein set out, the amount of
any such loan shall first be deducted from the total allowance and the balance
paid over to Tenant; and any such loan shall thereby be deemed paid.

Tenant hereby expressly acknowledges and agrees that the allowance provided for
herein is a onetime allowance only and is being furnished to Tenant solely as an
incentive to enter into the Lease with Landlord. Tenant shall be fully
responsible for all costs and expenses associated with Tenant's Work including,
without limitation, any such Tenant's Work, if permitted or required hereunder,
occurring in connection with any reconstruction, remodeling or alteration of the
Premises.

TA–2

--------------------------------------------------------------------------------


EXHIBIT "D"

SIGN CRITERIA

(THE VILLAGE AT CHANDLER FASHION CENTER)


I. INTRODUCTION

    The purpose of a sign control program is to ensure an attractive shopping
environment and to protect the interests of Landlord and Tenant.

II. GENERAL REQUIREMENTS

    A. Landlord shall administer and interpret the criteria and shall have the
right to approve all signs in writing prior to their installation. Such approval
by Landlord shall be subject to, and shall not relieve Tenant of the obligation
at its sole cost and expense to also obtain prior to such installation, the
approval of any and all governmental authority having jurisdiction thereover.

    B. In connection with the implementation of the sign criteria, each Tenant,
at its expense, shall identify its Premises with no more than one (1) exterior
sign per elevation, designed in accordance with the Design Requirements set
forth herein and in Section III of this Exhibit. All signage shall be in
accordance with the plans and specifications therefor approved by Landlord. In
addition, each Tenant may elect to provide, at its expense, one of two optional
graphics under the canopy:

1.If the Tenant wishes to provide additional tenant identity, it is to be
located at the pedestrian level using storefront window signage. Storefront
window signs may include either the Tenant's logo or name (a) glazing signs are
to be translucent (similar to frosted glass), reverse-reading and applied
directly to the interior of the glass surface, and (b) maximum allowable area of
signage is subject to Landlord's review and approval; or

2.In addition to storefront signs, Tenants may incorporate signs into their
entry way flooring, Landlord will review threshold signs on an individual basis
(a) threshold signs are to be graphics comprised of logos, crests and accent,
(b) finish is to be flush with adjacent materials and consistent with entry
flooring quality, (c) recommended materials are wood, tile, stone, metal and
terrazzo inlays, and (d) not to extend beyond their lease line into the Village.

    C. Submittal and Compliance:

1.Tenant shall submit or cause to be submitted to Landlord for approval three
(3) sets of detailed shop drawings covering location, size, design, color,
materials, lettering, graphics, conduits, junction boxes, sleeves and other
mounting apparatus of the proposed wall sign. Likewise, Tenant shall submit
three (3) sets of detailed shop drawings covering the same items for the
proposed additional signs.

2.Landlord shall review the drawings and return two (2) sets marked "Approved,"
"Approved as Noted," or "Revise and Resubmit."

(a)"Approved" drawings will permit Tenant to proceed with construction and
installation of its sign in accordance with the drawings.

(b)"Approved as Noted" drawings will permit the Tenant to proceed with sign
construction and installation, provided that the modifications noted are
incorporated into the design. If Tenant takes exception to the modifications,
Tenant shall revise and resubmit as under (c) below.

(c)"Revise and Resubmit" drawings shall be returned to Tenant with comments.
These drawings shall be revised and resubmitted for Landlord approval within
fifteen (15) days of their receipt by Tenant.

--------------------------------------------------------------------------------



3.No signs, advertisements, notices, or other lettering shall be displayed,
exhibited, inscribed, painted, or affixed on any part of the building visible
from outside the Premises except as specifically approved by Landlord. Signs
which are installed without written approval or are inconsistent with approved
drawings may be subject to removal and reinstallation by Landlord at Tenant's
expense. Rude, obscene, or offensive signs are not permitted in any location,
whether or not visible from outside the Premises, and shall, in Landlord's sole
discretion, be removed at Tenant's expense.

4.In no event shall exposed neon signs located inside the store's interior be
permitted if the same are visible beyond the storefront.

5.The City of Chandler requires sign permits for all signs and an electrical
permit for any sign which is illuminated. It shall be Tenant's sole
responsibility to secure, at its expense, these and any other permits which may
be required.

6.Landlord's approval of Tenant's plans shall not constitute an implication,
representation or certification by Landlord that said items are in compliance
with applicable statutes, codes ordinances, or other regulations. Said
compliance shall be the sole responsibility of Tenant, at its expense, for all
work performed on the Premises by or for Tenant.

    D. Upon reasonable notice to Tenant and Tenant's failure to cure the same
within said notice period, Landlord may, at Tenant's expense, repair or replace
any broken, dilapidated or faded sign.

III. DESIGN REQUIREMENTS

    A. Sign height above floor: bottom of sign to be A.F.F. 10'-0" minimum.

    B. Letter size: Proportional letters required. See specific guidelines set
within each of the four (4) different sign categories.

    C. Location on storefront: 6" minimum from top of storefront. 36" minimum
from neutral piers.

    D. Neon: Glare from neon is not allowed. Backs of neon tubes are to be
blacked out. Rheostat controls are to be integral with transformers for Landlord
adjustment. No skeleton neon, all neon is to be backed by a solid shape or open
metal channel outlining. Neon accent stripes are the exception as they do not
need to be in open channel. Grommets with backing are to be provided at fascia
or other penetrations.

    E. Box or cabinet type of signs are not allowed.

    F. Electrical raceways are not to be visible.

    G. Signs must comply with all codes and regulations, must bear the U.L.
label, and must have current sign permits.

    H. Landlord, in its sole discretion, shall have the right to modify any of
the foregoing design requirements for any individual tenant.

IV. CONSTRUCTION REQUIREMENTS

    A. The Tenant is responsible for all signs, permits, power sources,
connections and installations.

    B. All raceways, transformers, ballasts, p.k. housings, conduit, boxes,
electrode boxes and other wiring shall be concealed from public view.

    C. Exposed crossovers between letters or words are not permitted.

    D. Metal sign materials, fastenings, and clips of all types, shall be hot
dipped galvanized iron, stainless steel or brass. Black iron materials of any
type are not permitted.

D–2

--------------------------------------------------------------------------------

    E. Labels on exposed sign surfaces are not permitted, except those required
by local ordinances. Any required labels must be inconspicuous.

    F. All electrical sign components must be U.L. labeled.

V. PROHIBITED SIGNS

    A. Internally illuminated plex-face channel letters.

    B. Vacuum formed or injection-molded plastic signs.

    C. Cabinet or "can" signs with illuminated translucent backgrounds and
silhouetted letters.

    D. Exposed skeleton neon applied directly to fascia element.

    E. Temporary or sales' signs attached to storefront.

    F. Freestanding tripod signs.

    G. Flashing, scintillating, moving, sequencing, audible or odor producing
signs.

    H. Paper, cardboard and styrofoam signs.

    I. Credit card and advertising placards, decals, stickers or trademarks.

    J. Manufacturer labels.

    K. Carpet or rubber entry mat signs.

    L. Internally illuminated awnings.

    M. Other signs deemed unsuitable by the Landlord.

VI. TYPE A TENANT REQUIREMENTS (25,000 Square Feet OR GREATER)

    The following requirements apply specifically to all Type A Tenant signs:

    A. One sign is permitted per store frontage. Tenants occupying corner spaces
may utilize one sign per elevation with a maximum of three (3) signs or one sign
on a diagonal corner;

    B. Signs shall be designed as an integral part of the storefront/building,
and when used without a blade sign, are limited to maximum sign area of:

Parking side of building   250GSF Village side of building   40GSF (note:
Maximum sign area of Village side building signage is reduced proportionately by
the GSF of any blade signage.);


    C. In all cases where blade signs are used, blade signage area is not to
exceed 8 GSF, with total sign area including armature not to exceed 12 GSF.
Total blade sign GSF effects maximum GSF of building signage on the Village
side;

    D. Maximum height of letters on the parking side shall be limited to 6'-0".
Exceptions will be made for some names in which no more than two (2) letters
exceed this dimension. Maximum height of letters on the Village side storefront
shall be limited to:

All Caps:   18" Two size letters:   24" Leading letter
18" remaining text;


D–3

--------------------------------------------------------------------------------

    E. All signs must be 3-dimensional, finished on all sides with a maximum
return of 12" (no flat, painted panel signs); and

    F. Tenants shall follow all additional General Requirements as listed.

VII. TYPE B TENANT REQUIREMENTS (10,000 square feet to 25,000 square feet)

    The following requirements apply specifically to all Type B Tenant signs:

    A. One sign is permitted per store frontage. Tenants occupying corner spaces
may utilize one sign per elevation with a maximum of three (3) signs or one sign
on a diagonal corner;

    B. Signs shall be designed as an integral part of the storefront/building,
and when used without a blade sign, are limited to maximum sign area of:

Parking side of building   100GSF Village side of building   30GSF (note:
Maximum sign area of Village side building signage is reduced proportionately by
the GSF of any blade signage.);


    C. In all cases where blade signs are used, blade signage area is not to
exceed 8 GSF, with total sign area including armature not to exceed 12 GSF.
Total blade sign GSF effects maximum GSF of building signage on the Village
side;

    D. Maximum height of letters on the parking side shall be limited to 3'-0".
Exceptions will be made for some names in which no more than two (2) letters
exceed this dimension;

    E. Maximum height of letters on the Village side storefront shall be limited
to:

All Caps:   16" Two size letters:   20" Leading letter
16" remaining text;


    F. All signs must be 3-dimensional, finished on all sides with a maximum
return of 10"(no flat, painted panel signs); and

    G. Tenants shall follow all additional General Requirements as listed.

VIII. TYPE C TENANT REQUIREMENTS (UP to 10,000 square feet)

    The following requirements apply specifically to all Type C Tenant signs:

    A. One sign is permitted per store frontage. Tenants occupying corner spaces
may utilize one sign per elevation with a maximum of three (3) signs or one sign
on a diagonal corner;

    B. Signs shall be designed as an integral part of the storefront/building,
and when used without a blade sign, are limited to maximum sign area of:

Parking side of building   40GSF Village side of building   25GSF (note: Maximum
sign area of Village side building signage is reduced proportionately by the GSF
of any blade signage.);


    C. In all cases where blade signs are used, blade signage area is not to
exceed 8 GSF, with total sign area including armature not to exceed 12 GSF.
Total blade sign GSF effects maximum GSF of building signage on the Village
side;

D–4

--------------------------------------------------------------------------------

    D. Maximum height of letters on the parking side shall be limited to 6'-0";
Exceptions will be made for some names in which no more than two (2) letters
exceed this dimension. Maximum height of letters on the Village side storefront
shall be limited to:

All Caps:   12" Two size letters:   16" Leading letter
12" remaining text;


    E. All signs must be 3-dimensional, finished on all sides with a maximum
return of 8"(no flat, painted panel signs); and

    F. Tenants shall follow all additional General Requirements as listed.

D–5

--------------------------------------------------------------------------------


EXHIBIT "D"

SIGN CRITERIA

[TO BE PROVIDED]


D–6

--------------------------------------------------------------------------------


EXHIBIT "E"

CERTIFICATE OF COMMENCEMENT

(THE VILLAGE AT CHANDLER FASHION CENTER)


LANDLORD:   TWC-CHANDLER, L.L.C.,
an Arizona limited liability company
TENANT:
 
CHICAGO PIZZA & BREWERY, INC.,
a California corporation
TRADE NAME:
 
BJ'S RESTAURANT & BREWERY
DATE OF LEASE
 
 
SHOPPING CENTER:
 
THE VILLAGE AT CHANDLER FASHION CENTER

    Tenant hereby certifies that the Rental Commencement Date of the
above-referenced Lease is            .


 
 
TENANT:

 

 

CHICAGO PIZZA & BREWERY, INC., a California corporation

 

 

By:

 

 
 
 
 
 


--------------------------------------------------------------------------------


 
 
Its:
 
 
 
 
 
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT "F"

TENANT'S MENU

(THE VILLAGE AT CHANDLER FASHION CENTER)


Page 1 of 4

--------------------------------------------------------------------------------


RIDER

OPTION TO EXTEND

(THE VILLAGE AT CHANDLER FASHION CENTER)


    This Option to Extend is attached to and becomes a part of that certain
Lease of even date herewith which has been or will be executed by and between
TWC-CHANDLER, L.L.C., an Arizona limited liability company, as Landlord, and
CHICAGO PIZZA & BREWERY, INC., a California corporation, as Tenant, covering
certain Premises (Space No. V-112) in The Village at Chandler Fashion Center,
Chandler, Arizona.

    Tenant shall have and is hereby granted an option to extend said original
Term for two (2) additional five (5) year period(s) to begin immediately upon
the expiration of said original Term (without the necessity of executing a new
lease therefor) and to run successively thereafter and upon the same terms,
provisions and conditions as contained in this Lease, except for the rental
provisions hereinafter set forth, and except there shall be no additional
options to extend; provided, however, Tenant's right to exercise any such option
to extend hereunder shall, at the time of each and every exercise of such
option, be subject to each of the following conditions: (i) that Tenant shall
not ever have been, nor then be, in default of performing any of Tenant's
obligations under the Lease; and (ii) that Tenant has paid Percentage Rent for
each of the two (2) Lease Years immediately preceding the date of such exercise
by Tenant of an option to extend hereunder; and (iii) that Tenant has agreed to
remodel the Premises in accordance with the Remodel Addendum attached hereto.

    The Minimum Annual Rent and Percentage Rent Sales Level for the extension
periods shall be as specified in the table of rents set forth in Article 1 of
the Lease (subject, however, to other adjustments thereto as may be specified
elsewhere in the Lease).

    Notice of exercise of any option to extend shall be in writing to Landlord
and shall be given not more than twelve (12) months nor less than nine
(9) months prior to the expiration of the original Term or the immediately
preceding extension period, as the case may be (the "Exercise Period"). Tenant
expressly acknowledges and agrees that time is of the essence with respect to
the exercise of any option to extend and that notice of exercise of any such
option (a) given prior to the Exercise Period is, at Landlord's sole option,
voidable by Landlord by notice thereof given to Tenant prior to the Exercise
Period (and if voided by Landlord may, at Tenant's sole option, be revived by
another notice of exercise of said option given by Tenant during the Exercise
Period) but if (b) given after the Exercise Period is void and said option
cannot thereafter be revived or reinstated except with the written consent of
Landlord which Landlord may withhold in its sole and absolute discretion.

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Landlord's Initials   Tenant's Initials

Date of Rider:

--------------------------------------------------------------------------------




REMODEL ADDENDUM

(THE VILLAGE OF CHANDLER FASHION CENTER)


    THIS REMODEL ADDENDUM is attached to and shall become a part of that certain
lease agreement of even date herewith (the "Lease") by and between TWC-CHANDLER,
L.L.C., an Arizona limited liability company, as Landlord, and CHICAGO PIZZA &
BREWERY, INC., a California corporation, as Tenant, covering certain premises
(Mall Space Number V-112, the "Premises") within the shopping center known as
The Village at Chandler Fashion Center located in Chandler, Arizona.


WITNESSETH:


    1. Provided Tenant extends the Lease Term pursuant to the Rider -Option to
Extend, Tenant agrees to remodel the Premises at Tenant's cost. The remodel
shall be in accordance with the scope of work agreed to by Landlord and Tenant.
Landlord and Tenant shall use reasonable efforts and act in good faith in order
to mutually agree on the scope of work. The scope of work shall not require
Tenant to remodel beyond the facility standards of the chain of restaurants
owned by Tenant. Nothing contained herein shall prevent Landlord and Tenant from
agreeing in writing that a remodel by Tenant prior to Tenant's exercise of the
Rider-Option to Extend shall satisfy the requirement to remodel the Premises
contained in this Remodel Addendum.

    2. Drawings for the remodel work shall be submitted to Landlord for approval
on or before September 1, 2011, in accordance with the provisions of Section II
of Exhibit "C" of the Lease; provided, however, such drawings will not need to
include any items which are beyond the scope of the remodel work. In all other
respects, except as provided in this paragraph and in paragraph 3 immediately
below, the agreements and obligations of Tenant and its contractors set forth in
Exhibit "C" shall apply to the remodel work unless expressly waived in writing
by Landlord.

3.Tenant shall not be charged any Exhibit "C" charges for the remodel work
except such sums as are reasonably determined by Landlord for the following:
(i) each dumpster provided by Landlord for the removal of Tenant's trash;
(ii) each barricade provided by Landlord; and, (iii) each barricade sign
provided by Landlord.

4.The remodel work shall be completed by March 1, 2012.

5.Failure by Tenant to perform the remodel work after notice pursuant to
Article 23 of the Lease, shall constitute a default under the Lease pursuant to
Article 14 thereof. In addition to any and all of Landlord's rights and/or
remedies whether under the Lease or at law or in equity, if Tenant shall fail to
complete the remodel work by March 1, 2012, Tenant shall pay to Landlord as
liquidated damages One Hundred Dollars ($100.00) per day until the remodel work
is so completed. Tenant hereby agrees that such liquidated damages represent a
fair and reasonable estimate of the costs that Landlord will incur by reason of
Tenant's failure to complete the remodel work by the date specified herein.

SIGNATURES TO FOLLOW ON NEXT PAGE

1

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, Landlord and Tenant have duly executed this addendum.

    LANDLORD:
 
 
TWC-CHANDLER, L.L.C., an Arizona limited liability company
 
 
By:
 
The Westcor Company II Limited Partnership, an Arizona limited partnership, its
sole member
 
 
 
 
By:
 
Westcor Realty Limited Partnership, a Delaware limited partnership, its sole
general partner
 
 
 
 
 
 
By:
 
                 

--------------------------------------------------------------------------------

Robert B. Williams
Its: Executive Vice President
 
 
TENANT:
 
 
CHICAGO PIZZA & BREWERY, INC., a California corporation
 
 
By:
 
 
 
 
 
         

--------------------------------------------------------------------------------

Paul A. Motenko
Its: Co-Chief Executive Officer

2

--------------------------------------------------------------------------------



QuickLinks


THE VILLAGE AT CHANDLER FASHION CENTER FUNDAMENTAL LEASE PROVISIONS
TABLE OF CONTENTS THE VILLAGE AT CHANDLER FASHION CENTER
EXHIBIT "A" SITE PLAN—SHOPPING CENTER (THE VILLAGE AT CHANDLER FASHION CENTER)
[TO BE PROVIDED]
EXHIBIT "B" SITE PLAN—LOCATION OF THE PREMISES (THE VILLAGE AT CHANDLER FASHION
CENTER) [TO BE PROVIDED]
EXHIBIT "B-1" LOCATION OF PATIO AREA (THE VILLAGE AT CHANDLER FASHION CENTER)
EXHIBIT "C" LANDLORD'S WORK AND TENANT'S WORK (THE VILLAGE AT CHANDLER FASHION
CENTER)
EXHIBIT "C-1" TENANT ALLOWANCE (LEASE INCENTIVE) (THE VILLAGE AT CHANDLER
FASHION CENTER)
EXHIBIT "D" SIGN CRITERIA (THE VILLAGE AT CHANDLER FASHION CENTER)
EXHIBIT "D" SIGN CRITERIA [TO BE PROVIDED]
EXHIBIT "E" CERTIFICATE OF COMMENCEMENT (THE VILLAGE AT CHANDLER FASHION CENTER)
EXHIBIT "F" TENANT'S MENU (THE VILLAGE AT CHANDLER FASHION CENTER)
RIDER OPTION TO EXTEND (THE VILLAGE AT CHANDLER FASHION CENTER)
REMODEL ADDENDUM (THE VILLAGE OF CHANDLER FASHION CENTER)
WITNESSETH
